


--------------------------------------------------------------------------------



ALEXANDER & BALDWIN, LLC
ALEXANDER & BALDWIN, INC.
SECOND AMENDED AND RESTATED NOTE PURCHASE
AND PRIVATE SHELF AGREEMENT
December 10, 2015



--------------------------------------------------------------------------------




 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



1.
BACKGROUND; AUTHORIZATION OF ISSUE OF SHELF NOTES
1


 
1A.
Amendment and Restatement of Prior Agreement
1


 
1B.
Existing Notes
1


 
1C.
Authorizations of Issue of Shelf Notes
2


2.
PURCHASE AND SALE OF NOTES
2


 
2A.
[Intentionally Omitted]
2


 
2B.
Purchase and Sale of Shelf Notes
2


 
2C.
Closings
5


 
2D.
Fees
5


3.
CCONDITIONS OF CLOSING
7


 
3A.
Conditions to Effectiveness of Agreement
7


 
3B.
Conditions - Each Closing Day
7


4.
PREPAYMENTS
8


 
4B.
Optional Prepayment With Yield-Maintenance Amount
9


 
4C.
Notice of Optional Prepayment
9


 
4D.
Application of Prepayments
10


 
4E.
Retirement of Notes
10


5.
AFFIRMATIVE COVENANTS
10


 
5A.
Financial Statements
10


 
5B.
Inspection of Property
12


 
5C.
Covenant to Secure Notes Equally
12


 
5D.
Information Required by Rule 144A
13


 
5E.
Maintenance of Properties; Insurance
13


 
5F.
Environmental and Safety Laws
13


 
5G.
Guarantors
13


 
5H.
Certain Other Provisions
14


6.
NEGATIVE COVENANTS
14


 
6A.
Financial Covenants
14


 
6B.
Lien and Other Restrictions
16


 
6C.
Restricted Payments
30






 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
6D.
Terrorism Sanctions Regulations
20


7.
EVENTS OF DEFAULT
20


 
7A.
Acceleration
20


 
7B.
Rescission of Acceleration
23


 
7C.
Notice of Acceleration or Rescission
24


 
7D.
Other Remedies
24


8.
REPRESENTATIONS, COVENANTS AND WARRANTIES
24


 
8A.
Organization
24


 
8B.
Financial Statements
25


 
8C.
Actions Pending
25


 
8D.
Outstanding Debt
25


 
8E.
Title to Properties
26


 
8F.
Taxes
26


 
8G.
Conflicting Agreements and Other Matters
26


 
8H.
Offering of the Notes
26


 
8I.
Regulation U, Etc.
26


 
8J.
ERISA
27


 
8K.
Governmental Consent
28


 
8L.
Utility Company Status
28


 
8M.
Investment Company Status
28


 
8N.
Real Property Matters
28


 
8O.
Possessions of Franchises, Licenses, Etc.
29


 
8P.
Environmental and Safety Matters
29


 
8Q.
Hostile Tender Offers
29


 
8R.
Employee Relations
29


 
8S.
Regulations and Legislation
29


 
8T.
Foreign Assets Control Regulations, Etc.
29


 
8U.
Disclosure
31


9.
REPRESENTATIONS OF THE PURCHASERS
31


 
9A.
Nature of Purchase
31




 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page





 
9B.
Source of Funds
32


10.
DEFINITIONS; ACCOUNTING MATTERS
33


 
10A.
Yield-Maintenance Terms
33


 
10B.
Other Terms
35


 
10C.
Accounting Principles, Terms and Determinations
54


11.
MULTIPARTY GUARANTY
54


 
11A.
Unconditional Guaranty
54


 
11B.
Reimbursement of Expenses
55


 
11C.
Guaranteed obligations Unaffected
55


 
11D.
Joint and Several Liability
55


 
11E.
Enforcement of Guaranteed Obligations
55


 
11F.
Tolling of Statute of Limitations
56


 
11G.
Rights of Contribution
56


 
11H.
Subrogation
56


 
11I.
Amendments, Etc., With Respect to Guaranteed Obligations
57


 
11J.
Guaranty Absolute and Unconditional; Termination
57


 
11K.
Reinstatement
58


 
11L.
Payments
58


 
11M.
Bound by Other Provisions
58


 
11N.
Additional Guarantors
59


12.
MISCELLANEOUS
59


 
12A.
Note Payments
59


 
12B.
Expenses
59


 
12C.
Consent to Amendments
60


 
12D.
Form, Registration, Transfer and Exchange of Notes; Transfer Restriction
60


 
12E.
Person Deemed Owners; Participations
61


 
12F.
Survival of Representations and Warranties; Entire Agreement; No Novation
61


 
12G.
Successors and Assigns
62


 
12H.
Independence of Covenants
62








 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page





 
12I.
Notices
62


 
12J.
Descriptive Headings
63


 
12K.
Satisfaction Requirement
63


 
12L.
Governing Law
63


 
12M.
Payments Due on Non-Business Days
63


 
12N.
Severability
63


 
12O.
Severalty of Obligations
63


 
12P.
Jurisdiction and Process; Waiver of Jury Trial
64


 
12Q.
Counterparts
64


 
12R.
Binding Agreement
65








 
iv
 




--------------------------------------------------------------------------------




Schedules and Exhibits
Information Schedule
Exhibit A
--
Form of Shelf Note
Exhibit B
--
Form of Request for Purchase
Exhibit C
--
Form of Confirmation of Acceptance
Exhibit D
--
Form of Joinder Agreement
Schedule 6B(1)
--
Existing Liens
Schedule 8A
--
Subsidiaries of Holdings and Ownership of Subsidiary Equity






 
v
 




--------------------------------------------------------------------------------




ALEXANDER & BALDWIN, LLC
ALEXANDER & BALDWIN, INC.
822 Bishop Street
Honolulu, Hawaii 96801-3440
As of December 10, 2015
Prudential Investment Management, Inc.
Each Prudential Affiliate which is a signatory hereof
or hereafter becomes bound by certain provisions hereof as hereinafter provided

c/o Prudential Capital Group
2029 Century Park East, Suite 715
Los Angeles, CA 90067
Ladies and Gentlemen:
Each of the undersigned, Alexander & Baldwin, LLC, a Hawaii limited liability
company (the “Company”), Alexander & Baldwin, Inc., a Hawaii corporation
(“Holdings”) and the Persons which are Guarantors hereby agrees with you as
follows:
1.BACKGROUND; AUTHORIZATION OF ISSUE OF SHELF NOTES.
1A.    Amendment and Restatement of Prior Agreement. This Agreement amends,
restates and replaces in its entirety that certain Amended and Restated Note
Purchase and Private Shelf Agreement, dated as of June 4, 2012 (as amended,
restated, supplemented or otherwise modified until the time immediately prior to
the execution and delivery of this Agreement, the “Prior Agreement”), by and
among the parties hereto.
Certain capitalized terms used in this Agreement are defined in paragraph 10;
references to a “paragraph” are, unless otherwise specified, to one of the
paragraphs of this Agreement, and references to an “Exhibit” or “Schedule” are,
unless otherwise specified, to one of the exhibits or schedules to this
Agreement.
1B.    Existing Notes. Pursuant to the terms of the Prior Agreement or a
predecessor agreement thereto, the Company has issued: (i) its 5.53% senior
notes due July 25, 2024 (as amended, restated, supplemented or otherwise
modified from time to time, the “Series AX Notes”, such term to include any such
notes issued in substitution therefor pursuant to paragraph 12D of this
Agreement or the Prior Agreement) in the original aggregate principal amount of
$37,500,000 ($31,500,000 aggregate principal amount of which is currently
outstanding); (ii) its 5.55% senior notes due January 25, 2026 (as amended,
restated, supplemented or otherwise modified from time to time, the “Series BX
Notes”, such term to include any such notes issued in substitution therefor
pursuant to paragraph 12D of this Agreement or the Prior Agreement) in the
original aggregate principal amount of $50,000,000 ($47,000,000 aggregate
principal amount of which is currently outstanding); (iii) its 5.56% senior
notes due July 25, 2026 (as amended, restated, supplemented or otherwise
modified from time to time, the “Series CX Notes”, such term to include any such
notes issued in substitution therefor pursuant to paragraph 12D of this
Agreement or the Prior Agreement) in the original



 
 
 




--------------------------------------------------------------------------------




aggregate principal amount of $25,000,000 (all of which is currently
outstanding); (iv) its 6.90% senior notes due March 9, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Series D
Notes”, such term to include any such notes issued in substitution therefor
pursuant to paragraph 12D of this Agreement, the Prior Agreement or a
predecessor agreement thereto) in the original aggregate principal amount of
$100,000,000 ($75,000,000 aggregate principal amount of which is currently
outstanding); (v) its 3.90% senior notes due November 30, 2024 (as amended,
restated, supplemented or otherwise modified from time to time, the “Series E
Notes”, such term to include any such notes issued in substitution therefor
pursuant to paragraph 12D of this Agreement or the Prior Agreement) in the
original aggregate principal amount of $75,000,000 (all of which is currently
outstanding); and (vi) 4.35% senior notes due September 1, 2026 (as amended,
restated, supplemented or otherwise modified from time to time, the “Series F
Notes”, such term to include any such notes issued in substitution therefor
pursuant to paragraph 12D of this Agreement or the Prior Agreement) in the
original aggregate principal amount of $25,000,000 ($23,375,000 aggregate
principal amount of which is currently outstanding).
1C.    Authorization of Issue of Shelf Notes. The Company may authorize the
issue of its senior promissory notes (as amended, restated, supplemented or
otherwise modified from time to time, the “Shelf Notes”, such term to include
any such notes issued in substitution therefor pursuant to paragraph 12D of this
Agreement), to be dated the date of issue thereof, to mature, in the case of
each Shelf Note so issued, no more than sixteen years from the date of original
issuance, to have an average life, in the case of each Shelf Note so issued, of
no more than sixteen years, to bear interest on the unpaid balance thereof from
the date thereof at the rate per annum, and to have such other particular terms,
as shall be set forth, in the case of each Shelf Note so issued, in the
Confirmation of Acceptance with respect to such Shelf Note delivered pursuant to
paragraph 2B(5), and to be substantially in the form of Exhibit A. The terms
“Note” and “Notes” as used herein shall include each Series AX Note, each Series
BX Note, each Series CX Note, each Series D Note, each Series E Note, each
Series F Note and each Shelf Note. Notes which have (i) the same final maturity,
(ii) the same principal prepayment dates, (iii) the same principal prepayment
amounts (as a percentage of the original principal amount of each Note),
(iv) the same interest rate, (v) the same interest payment periods and (vi) the
same date of issuance (which, in the case of a Note issued in exchange for
another Note, shall be deemed for these purposes the date on which such Note’s
ultimate predecessor Note was issued), are herein called a “Series” of Notes.
2.    PURCHASE AND SALE OF NOTES.
2A.    [Intentionally Omitted].
2B.    Purchase and Sale of Shelf Notes.
2B(1).    Facility. Prudential is willing to consider, in its sole discretion
and within limits which may be authorized for purchase by Prudential and
Prudential Affiliates from time to time, the purchase of Shelf Notes pursuant to
this Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”. At any time, (i) $450,000,000, minus
(ii) the aggregate principal amount of the Notes then outstanding and all other
notes issued and sold under any other agreement by Holdings, the Company or any





 
2
 




--------------------------------------------------------------------------------




Subsidiary and held by Prudential or any Prudential Affiliate which are then
outstanding, minus (iii) the aggregate principal amount of Accepted Notes (as
hereinafter defined) which have not yet been purchased and sold hereunder prior
to such time, is herein called the “Available Facility Amount” at such time.
NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF
NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER
PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT
OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH
RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY
BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
Notwithstanding anything to the contrary appearing herein, in no event shall any
Note be purchased under the Facility by a Prudential Affiliate described in
clause (i) of the definition thereof if, upon giving effect to such purchase and
the use of proceeds thereof, the aggregate principal amount of all Notes and any
other notes of the Company then outstanding and held by all Prudential
Affiliates described in such clause, would exceed $325,000,000.
2B(2).    Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary is not a Business Day, the Business Day next
preceding such anniversary) and (ii) the thirtieth day after Prudential shall
have given to the Company, or the Company shall have given to Prudential, a
written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a
Business Day, the Business Day next preceding such thirtieth day). The period
during which Shelf Notes may be issued and sold pursuant to this Agreement is
herein called the “Issuance Period”.
2B(3).    Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by telefacsimile or overnight delivery service, and shall
(i) specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $5,000,000 and not be greater than the Available Facility
Amount at the time such Request for Purchase is made, (ii) specify the principal
amounts, final maturities, principal prepayment dates and amounts and interest
payment periods (quarterly or semiannual in arrears) of the Shelf Notes covered
thereby, (iii) specify the use of proceeds of such Shelf Notes, (iv) specify the
proposed day for the closing of the purchase and sale of such Shelf Notes, which
shall be a Business Day during the Issuance Period not less than 5 Business Days
after the making of such Request for Purchase, (v) specify the number of the
account and the name and address of the depository institution to which the
purchase price of such Shelf Notes is to be transferred on the Closing Day for
such purchase and sale, (vi) certify that the representations and warranties
contained in paragraph 8 are true on and as of the date of such Request for
Purchase and that there exists on the date of such Request for Purchase no Event
of Default or Default, and (vii) be substantially in the form of Exhibit B. Each
Request for Purchase shall be in writing and shall be deemed made when received
by Prudential.
2B(4).    Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to paragraph 2B(3),
Prudential may, but shall







 
3
 




--------------------------------------------------------------------------------




be under no obligation to, provide to the Company by telephone or telefacsimile,
in each case between 9:30 a.m. and 2:00 p.m. New York City local time (or such
later time as Prudential may elect) interest rate quotes for the several
principal amounts, maturities, principal prepayment schedules, and interest
payment periods of Shelf Notes specified in such Request for Purchase. Each
quote shall represent the interest rate per annum payable on the outstanding
principal balance of such Shelf Notes at which Prudential or a Prudential
Affiliate would be willing to purchase such Shelf Notes at 100% of the principal
amount thereof.
2B(5).    Acceptance. Within two minutes after Prudential shall have provided
any interest rate quotes pursuant to paragraph 2B(4), or such shorter period as
Prudential may specify to the Company (such period herein called the “Acceptance
Window”), the Company may, subject to paragraph 2B(6), elect to accept such
interest rate quotes as to not less than $5,000,000 aggregate principal amount
of the Shelf Notes specified in the related Request for Purchase. Such election
shall be made by an Authorized Officer of the Company notifying Prudential by
telephone or telefacsimile within the Acceptance Window that the Company elects
to accept such interest rate quotes, specifying the financial terms referred to
in clause (ii) of paragraph 2B(3) with respect to such Shelf Notes (each such
Note being herein called an “Accepted Note”) as to which such acceptance (herein
called an “Acceptance”) relates. The day the Company notifies an Acceptance with
respect to any Accepted Notes is herein called the “Acceptance Day” for such
Accepted Notes. Any interest rate quotes as to which Prudential does not receive
an Acceptance within the Acceptance Window shall expire, and no purchase or sale
of Shelf Notes hereunder shall be made based on such expired interest rate
quotes. Subject to paragraph 2B(6) and the other terms and conditions hereof,
the Company agrees to sell to Prudential or a Prudential Affiliate, and
Prudential agrees to purchase, or to cause the purchase by a Prudential
Affiliate of, the Accepted Notes at 100% of the principal amount of such Shelf
Notes. As soon as practicable following the Acceptance Day, the Company and each
Prudential Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit C (herein
called a “Confirmation of Acceptance”). If the Company should fail to execute
and return to Prudential within three Business Days following receipt thereof
from Prudential of a Confirmation of Acceptance with respect to any Accepted
Notes, Prudential may at its election at any time prior to its receipt thereof
cancel the closing with respect to such Accepted Notes by so notifying the
Company in writing.
2B(6).    Market Disruption. Notwithstanding the provisions of paragraph 2B(5),
if Prudential shall have provided interest rate quotes pursuant to
paragraph 2B(4) and thereafter prior to the time an Acceptance with respect to
such quotes shall have been notified to Prudential in accordance with
paragraph 2B(5) the domestic market for U.S. Treasury securities or derivatives
shall have closed or there shall have occurred a general suspension, material
limitation, or significant disruption of trading in securities generally on the
New York Stock Exchange or in the domestic market for U.S. Treasury securities
or derivatives, then such interest rate quotes shall expire, and no purchase or
sale of Notes hereunder shall be made based on such expired interest rate
quotes. If the Company thereafter notifies Prudential of the Acceptance of any
such interest rate quotes, such Acceptance shall be ineffective for all purposes
of this Agreement, and Prudential shall promptly notify the Company that the
provisions of this paragraph 2B(6) are applicable with respect to such
Acceptance.







 
4
 




--------------------------------------------------------------------------------




2C.    Closings. Not later than 1:30 p.m. (New York City local time) on the
Closing Day for any Accepted Notes, the Company will deliver to each Purchaser
listed on the Purchaser Schedule relating thereto at the offices of Prudential
Capital Group the Accepted Notes to be purchased by such Purchaser on such
Closing Day in the form of one or more Notes in authorized denominations as such
Purchaser may request, dated the applicable Closing Day and registered in such
Purchaser’s name (or in the name of its nominee), against payment of the
purchase price thereof by transfer of immediately available funds for credit to
the account specified by the Company in the Request for Purchase relating to
such Notes. If the Company fails to tender to any Purchaser the Accepted Notes
to be purchased by such Purchaser on the scheduled Closing Day for such Notes as
provided above, or any of the conditions specified in paragraph 3B shall not
have been fulfilled by the time required on such scheduled Closing Day, the
Company shall, prior to 2:30 p.m., New York City local time, on such scheduled
Closing Day notify Prudential (which notification shall be deemed received by
each Purchaser) in writing whether (i) such closing is to be rescheduled (such
rescheduled date to be a Business Day during the Issuance Period not less than
one Business Day and not more than thirty days after such scheduled Closing Day
(the “Rescheduled Closing Day”) and certify to Prudential (which certification
shall be for the benefit of each Purchaser) that the Company reasonably believes
that it will be able to comply with the conditions set forth in paragraph 3B on
such Rescheduled Closing Day and that the Company will pay the Delayed Delivery
Fee in accordance with paragraph 2D(iii) or (ii) such closing is to be canceled.
In the event that the Company shall fail to give such notice referred to in the
preceding sentence, Prudential (on behalf of each Purchaser) may at its
election, at any time after 2:30 p.m., New York City local time, on such
scheduled Closing Day, notify the Company in writing that such closing is to be
canceled. Notwithstanding anything to the contrary appearing in this Agreement,
the Company may not elect to reschedule a closing with respect to any Notes on
more than one occasion, unless Prudential shall have otherwise consented in
writing.
2D.    Fees.
2D(i).    Structuring Fee. In consideration for the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement, the
Company will pay to or as directed by Prudential a fully earned and
non-refundable fee in the aggregate amount of $50,000 (herein called the
“Structuring Fee”).
2D(ii).    Shelf Notes Issuance Fee. The Company agrees to pay to or as directed
by Prudential in immediately available funds a fee (herein called the “Issuance
Fee”) on or before each Closing Day (other than the initial Closing Day, if any,
occurring within the first six months after the date of this Agreement on which
a minimum aggregate principal amount of $20,000,000 of Shelf Notes is purchased
and sold) for the purchase and sale of Shelf Notes in an amount equal to 0.10%
of the aggregate principal amount of Shelf Notes sold on such Closing Day.
2D(iii).    Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Notes is delayed for any reason beyond the original Closing Day
therefor, the Company agrees to pay to (or as directed by) Prudential on the
Cancellation Date or actual closing date of such purchase and sale, a fee
(herein called the “Delayed Delivery Fee”) calculated as follows:







 
5
 




--------------------------------------------------------------------------------




(BEY - MMY) X DTS/360 X PA
where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Note, “MMY” means Money Market Yield, i.e., the yield per annum on
a commercial paper investment of the highest quality selected by Prudential on
the date Prudential receives notice of the delay in the closing for such Note
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day (a new alternative investment being selected by Prudential each time
such closing is delayed); “DTS” means Days to Settlement, i.e., the number of
actual days elapsed from and including the original Closing Day with respect to
such Note to but excluding the date of such payment; and “PA” means Principal
Amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made. In no case shall the Delayed Delivery Fee be less
than zero. Nothing contained herein shall obligate any Purchaser to purchase any
Accepted Note on any day other than the original Closing Day for such Note, as
the same may be rescheduled from time to time in compliance with paragraph 2C.
Notwithstanding the foregoing, no Delayed Delivery Fee shall be payable in
connection with the closing of the purchase and sale of any Series of Notes if
all of the conditions precedent set forth in paragraph 3 (other than the
condition precedent in paragraph 3B(3)) have been timely satisfied on or prior
to the original Closing Day therefor and any relevant Purchaser fails to
purchase any such Notes on such Closing Day.
2D(iv).    Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Notes, or if Prudential notifies the Company in writing under the
circumstances set forth in the penultimate sentence of paragraph 2C that the
closing of the purchase and sale of any Accepted Notes is to be canceled (or
under the circumstances set forth in the last sentence of paragraph 2B(5) that
the purchase and sale of any Accepted Notes is to be cancelled), or if the
closing of the purchase and sale of any Series of Notes is not consummated on or
prior to the last day of the Issuance Period (the date of any such notification,
or the last day of the Issuance Period, as the case may be, being herein called
the “Cancellation Date”), the Company agrees to pay to Prudential in immediately
available funds an amount (the “Cancellation Fee”) calculated as follows:
PI X PA
where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the date
the interest rate was locked on the Acceptance Day for such Accepted Notes (as
applicable) by (b) such applicable bid price; and “PA” has the meaning ascribed
to it in paragraph 2D(iii). The foregoing bid and ask prices shall be as
reported by such publicly available source of such market data as is then
customarily utilized by Prudential. Each price shall be based on a U.S. Treasury
security having a par value of $100.00 and shall be rounded to the second
decimal place. In no case shall the Cancellation Fee be less than zero.
Notwithstanding the foregoing, no Cancellation Fee shall be due in connection
with any proposed purchase and sale of any Shelf Notes if all of the conditions
precedent set forth in paragraph 3 (other than the condition precedent in
paragraph 3B(3)) have been timely satisfied on or prior to the applicable
Closing Day therefor and any relevant Purchaser fails to purchase any such Notes
on such Closing Day.



 
6
 




--------------------------------------------------------------------------------




3.    CONDITIONS OF CLOSING.
3A.    Conditions to Effectiveness of Agreement. The effectiveness of this
Agreement and the amendment and restatement of the Prior Agreement effected
hereby is subject to the satisfaction of the following conditions:
3A(7).    Bank Credit Agreement. The Purchasers shall have received an executed
copy of an amendment to the Bank Credit Agreement in form and substance
reasonably satisfactory to the Purchasers.
3A(8).    Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 and in each other Transaction Document shall
be true in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect which
such representation and warranty shall be true and correct in all respects) on
and as of the date of this Agreement; there shall exist on the date of this
Agreement no Event of Default or Default; and the Company shall have delivered
to Prudential and the Purchasers an Officer’s Certificate, dated the date of
this Agreement, executed by a Responsible Officer of each of Holdings and the
Company, to both such effects.
3A(9).    Fees and Expenses. Without limiting the provisions of paragraph 12B
hereof, the Company shall have paid (i) the Structuring Fee required by
paragraph 2D(i), and (ii) the reasonable fees, charges and disbursements of
special counsel to the Purchasers to the extent invoiced by no later than one
(1) day prior to the date of this Agreement.
3B.    Conditions - Each Closing Day. The obligation of any Purchaser to
purchase and pay for any Shelf Notes is subject to the satisfaction, on or
before such Closing Day, of the following conditions:
3B(1).    Certain Documents. Such Purchaser shall have received the following,
each dated the date of the applicable Closing Day:
(i)    the Note(s) to be purchased by such Purchaser.
(ii)    certified copies of the resolutions of the board of directors (or
similar authorizing body) of each of the Credit Parties authorizing the
execution and delivery of this Agreement, the Multiparty Guaranty and (in the
case of the Company) the issuance of such Notes, and of all documents evidencing
other necessary corporate or other action and governmental approvals, if any,
with respect to this Agreement, the Multiparty Guaranty and such Notes.
(iii)    a certificate of the Secretary or an Assistant Secretary and one other
officer of each Credit Party certifying the names and true signatures of the
officers of such Person authorized to sign this Agreement, the Multiparty
Guaranty and such Notes and the other documents to be delivered hereunder.
(iv)    certified copies of the articles of incorporation and bylaws (or similar
constitutive documents) of each Credit Party.







 
7
 




--------------------------------------------------------------------------------




(v)    a favorable opinion of (a) Stradling Yocca Carlson & Rauth, P.C., dated
the applicable Closing Day, satisfactory to such Purchaser, and (b) the Chief
Legal Officer of the Credit Parties or such other counsel of the Credit Parties
designated by the Company and acceptable to such Purchaser, dated the applicable
Closing Day, satisfactory to such Purchaser.
(vi)    a good standing certificate for each Credit Party from such Person’s
jurisdiction of organization, in each case dated as of a recent date and such
other evidence of the status of such Credit Party as such Purchaser may
reasonably request.
(vii)    additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.
3B(2).    Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 and in each other Transaction Document shall
be true in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect which
such representation and warranty shall be true and correct in all respects) on
and as of such Closing Day; there shall exist on such Closing Day no Event of
Default or Default; and the Company shall have delivered to such Purchaser an
Officer’s Certificate, dated such Closing Day, executed by a Responsible Officer
of each of Holdings and the Company, to both such effects.
3B(3).    Purchase Permitted by Applicable Laws. The purchase of and payment for
the Notes to be purchased by such Purchaser on the terms and conditions herein
provided (including the use of the proceeds of such Notes by the Company) shall
not violate any applicable law or governmental regulation (including, without
limitation, Section 5 of the Securities Act or Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and shall not subject such Purchaser
to any tax, penalty, liability or other onerous condition under or pursuant to
any applicable law or governmental regulation, and such Purchaser shall have
received such certificates or other evidence as it may request to establish
compliance with this condition. This paragraph 3B(3) is a closing condition and
shall not be construed as a tax indemnity.
3B(4).    Payment of Expenses. Without limiting the provisions of paragraph 12B
hereof, the Company shall have paid the reasonable fees, charges and
disbursements of special counsel to the Purchasers to the extent invoiced by no
later than one (1) day prior to the applicable Closing Day.
3B(5).    Payment of Fees. The Company shall have paid to Prudential and each
Purchaser any fees due it pursuant to or in connection with this Agreement,
including any Issuance Fee due pursuant to paragraph 2D(ii) and any Delayed
Delivery Fee due pursuant to paragraph 2D(iii).
4.    PREPAYMENTS. The Notes shall be subject to scheduled required prepayment
as and to the extent provided in paragraph 4A. The Notes shall also be subject
to prepayment under the circumstances set forth in paragraph 4B.









 
8
 




--------------------------------------------------------------------------------




4A(1).    Required Prepayment of Series AX Notes. Until the Series AX Notes have
been paid in full, the Company shall prepay the Series AX Notes, without Yield
Maintenance Amount, in the amount of $6,000,000 on July 25, 2015, $3,000,000 on
July 25, 2016, $7,125,000 on July 25, 2021, $7,125,000 on July 25, 2022, and
$7,125,000 on July 25, 2023, and such principal amount of the Series AX Notes,
together with interest thereon to the payment dates, shall become due on such
payment dates. The remaining principal amount of the Series AX Notes, together
with interest accrued thereon, shall become due on the maturity date of the
Series AX Notes.
4A(2).    Required Prepayment of Series BX Notes. Until the Series BX Notes have
been paid in full, the Company shall prepay the Series BX Notes, without Yield
Maintenance Amount, in the amount of $3,000,000 on January 25, 2015, $1,000,000
on January 25, 2016, $1,000,000 on January 25, 2021, $9,000,000 on January 25,
2022, $9,000,000 on January 25, 2023, $9,000,000 on January 25, 2024, and
$16,000,000 on January 25, 2025, and such principal amount of the Series BX
Notes, together with interest thereon to the payment dates, shall become due on
such payment dates. The remaining principal amount of the Series BX Notes,
together with interest accrued thereon, shall become due on the maturity date of
the Series BX Notes.
4A(3).    Required Prepayment of Series CX Notes. Until the Series CX Notes have
been paid in full, the Company shall prepay the Series CX Notes, without Yield
Maintenance Amount, in the amount of $1,000,000 on July 25, 2018, $1,000,000 on
July 25, 2019, $1,000,000 on July 25, 2020, $9,000,000 on July 25, 2021,
$2,000,000 on July 25, 2022, $2,000,000 on July 25, 2023, $2,000,000 on July 25,
2024, and $3,000,000 on July 25, 2025, and such principal amount of the
Series CX Notes, together with interest thereon to the payment dates, shall
become due on such payment dates. The remaining principal amount of the
Series CX Notes, together with interest accrued thereon, shall become due on the
maturity date of the Series CX Notes.
4A(4).    Required Prepayments of Other Notes. The Series D Notes, the Series E
Notes, the Series F Notes and each Series of Shelf Notes shall be subject to
required prepayments, if any, set forth in the Notes of such Series.
4B.    Optional Prepayment With Yield-Maintenance Amount. The Notes of each
Series shall be subject to prepayment, in whole at any time or from time to time
in part (in integral multiples of $100,000 and in a minimum amount of
$1,000,000), at the option of the Company, at 100% of the principal amount so
prepaid plus interest thereon to the prepayment date and the Yield-Maintenance
Amount, if any, with respect to each such Note. Any partial prepayment of a
Series of the Notes pursuant to this paragraph 4B shall be applied in
satisfaction of required payments of principal in inverse order of their
scheduled due dates.
4C.    Notice of Optional Prepayment. The Company shall give the holder of each
Note of a Series to be prepaid pursuant to paragraph 4B irrevocable written
notice of such prepayment not less than 3 Business Days prior to the prepayment
date, specifying such prepayment date, the aggregate principal amount of the
Notes of such Series to be prepaid on such date, the principal amount of the
Notes of such Series held by such holder to be prepaid on that date and that
such prepayment is to be made pursuant to paragraph 4B. Notice of prepayment
having been given as aforesaid, the principal amount of the Notes specified in
such notice, together with interest thereon to the prepayment date and together
with the Yield-





 
9
 




--------------------------------------------------------------------------------




Maintenance Amount, if any, herein provided, shall become due and payable on
such prepayment date. The Company shall, on or before the day on which it gives
written notice of any prepayment pursuant to paragraph 4B, give telephonic
notice of the principal amount of the Notes to be prepaid and the prepayment
date to each Significant Holder which shall have designated a recipient for such
notices in the applicable purchaser schedule for such Series of Notes or by
notice in writing to the Company.
4D.    Application of Prepayments. In the case of each prepayment of less than
the entire unpaid principal amount of all outstanding Notes of any Series
pursuant to paragraph 4A(1), 4A(2), 4A(3) or 4B, the amount to be prepaid shall
be applied pro rata to all outstanding Notes of such Series (including, in the
case of any prepayment pursuant to paragraph 4A(1), 4A(2) or 4A(3), all Notes
prepaid or otherwise retired or purchased or otherwise acquired by the Company
or any of its Subsidiaries or Affiliates other than by prepayment pursuant to
paragraph 4A or 4B) according to the respective unpaid principal amounts
thereof.
4E.    Retirement of Notes. The Company shall not, and shall not permit any of
its Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A or 4B, or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
of any Series held by any holder unless the Company or such Subsidiary or
Affiliate shall have offered to prepay or otherwise retire or purchase or
otherwise acquire, as the case may be, the same proportion of the aggregate
principal amount of Notes of such Series held by each other holder of Notes of
such Series at the time outstanding upon the same terms and conditions. Any
Notes so prepaid or otherwise retired or purchased or otherwise acquired by the
Company or any of its Subsidiaries or Affiliates shall not be deemed to be
outstanding for any purpose under this Agreement, except as provided in
paragraph 4D.
5.    AFFIRMATIVE COVENANTS. During the Issuance Period and so long thereafter
as any Note is outstanding and unpaid, each of Holdings and the Company
covenants as follows:
5A.    Financial Statements. Holdings and the Company covenant that they will
deliver to each holder of the Notes:
(i)    as soon as practicable and in any event within the earlier to occur of 60
days after the end of each quarterly period (other than the last quarterly
period) in each fiscal year or the date on which another creditor of Holdings or
the Company first receives such information, consolidated statements of income
and cash flows of Holdings and its Subsidiaries (and together with consolidating
schedules breaking out (1) A&B II, LLC and its Subsidiaries on a consolidated
basis, and (2) for so long as any Debt of GLP Asphalt LLC is secured by a
consensual Lien, GLP Asphalt LLC and its Subsidiaries on a consolidated basis)
for the period from the beginning of the current fiscal year to the end of such
quarterly period, and a consolidated balance sheet of Holdings and its
Subsidiaries (and together with consolidating schedules breaking out (1) A&B II,
LLC and its Subsidiaries on a consolidated basis, and (2) for so long as any
Debt of GLP Asphalt LLC is secured by a consensual Lien, GLP Asphalt LLC and its
Subsidiaries on a







 
10
 




--------------------------------------------------------------------------------




consolidated basis) as at the end of such quarterly period, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all in reasonable detail and certified by an authorized
financial officer of Holdings, subject only to changes resulting from year-end
adjustments; provided that such quarterly financial statements may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date on which Holdings posts such documents, or provides a link thereto, on
Holdings’ website;
(ii)    as soon as practicable and in any event within the earlier to occur of
120 days after the end of each fiscal year or the date on which another creditor
of Holdings or the Company first receives such information, consolidated
statements of income and cash flows of Holdings and its Subsidiaries (and
together with unaudited consolidating schedules breaking out (1) A&B II, LLC and
its Subsidiaries on a consolidated basis, and (2) for any fiscal year during
which any Debt of GLP Asphalt LLC is secured by a consensual Lien, GLP Asphalt
LLC and its Subsidiaries on a consolidated basis) for such year and a
consolidated balance sheet of Holdings and its Subsidiaries (and together with
unaudited consolidating schedules breaking out A&B II, LLC and its Subsidiaries
on a consolidated basis, and (2) for so long as any Debt of GLP Asphalt LLC is
secured by a consensual Lien, GLP Asphalt LLC and its Subsidiaries on a
consolidated basis) as at the end of such year, setting forth in each case in
comparative form corresponding figures from the preceding annual audit, all in
reasonable detail and reasonably satisfactory in scope to the Required Holders
and, in the case of such consolidated financial statements of Holdings and its
Subsidiaries, certified by independent public accountants of recognized standing
whose opinion shall be unqualified and otherwise satisfactory in scope and
substance to the Required Holders, provided that such opinion shall be deemed
otherwise satisfactory if prepared and rendered in accordance with GAAP and
generally accepted auditing standards; provided that such annual financial
statements may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date on which Holdings posts such documents, or
provides a link thereto, on Holdings’ website;
(iii)    promptly upon transmission thereof, copies of all such financial, proxy
and information statements, notices and other reports as are sent to Holdings’
stockholders and copies of all registration statements (with such exhibits as
any holder reasonably requests) and all reports which are filed with the
Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission);
(iv)    promptly upon receipt thereof, a copy of each other material report
submitted to Holdings or any of its Subsidiaries by independent accountants in
connection with any material annual, interim or special audit made by them of
the books of Holdings or such Subsidiary pursuant to a request by Holdings’
Board of Directors;
(v)    promptly after the furnishing thereof, copies of any certificate,
statement or report furnished to any other holder of the debt securities of
Holdings or the Company pursuant to the terms of any indenture, loan, credit or
similar agreement or instrument







 
11
 




--------------------------------------------------------------------------------




and not otherwise required to be furnished to the holders of the Notes pursuant
to any other clause of this paragraph 5; and
(vi)    with reasonable promptness, such other financial data (including without
limitation the information specified in paragraph 5E(ii)) as any holder of Notes
may reasonably request.
Together with each delivery of financial statements required by clauses (i) and
(ii) above, Holdings and the Company will deliver to each holder of Notes an
Officer’s Certificate (a) setting forth computations showing (non)compliance
with (I) the covenants in paragraphs 6A(1), 6A(2), 6A(3), 6A(4), 6A(5),
6B(2)(iii), 6B(2)(iv), 6B(3)(iv) and 6B(3)(v), (II) the covenant in
paragraph 6A(6), but only if compliance with such covenant is required at the
end of the applicable fiscal quarter in accordance with the provisions of
paragraph 6A(6), and (III) any Incorporated Term requiring a calculation in
order to determine compliance with such term (including with respect to each
such covenant described in this clause (a), where applicable, a reconciliation
from GAAP, as reflected in the financial statements then being furnished, to the
calculation of such financial covenants, after giving effect to any change in
accounting for Capitalized Lease Obligations which has occurred after June 29,
2012), and (b) stating that to the best of his or her knowledge, after due
inquiry, there exists no Default or Event of Default, or if any such Default or
Event of Default exists, specifying the nature and period of existence thereof
and what action Holdings and the Company propose to take with respect thereto.
Holdings and the Company also covenant that forthwith upon a Responsible Officer
obtaining actual knowledge of an Event of Default or Default, they will deliver
to each holder of Notes an Officer’s Certificate specifying the nature and
period of existence thereof and what action Holdings and the Company propose to
take with respect thereto.
5B.    Inspection of Property. Holdings and the Company covenant that they will
permit any employees or designated representatives of Prudential, any Prudential
Affiliate or any other holder of Notes in an original principal amount in excess
of $5,000,000, at such Person’s expense, to visit and inspect any of the
properties of Holdings and its Subsidiaries, to examine their books and
financial records and to make copies thereof or extracts therefrom and to
discuss their affairs, finances and accounts with the Responsible Officers and
Holdings’ and the Company’s independent certified public accountants, all at
such times as the Company and such Person reasonably agree and as often as such
Person may reasonably request; provided that a Responsible Officer of the
Company shall have reasonable prior notice of, and may elect to be present
during, discussions with the Company’s independent public accountants.
5C.    Covenant to Secure Notes Equally. Each of Holdings and the Company
covenants that, if it or any of its Subsidiaries shall create, assume or
otherwise incur any Lien upon any of its property or assets, whether now owned
or hereafter acquired, other than Liens permitted by the provisions of
paragraph 6B(1) (unless prior written consent to the creation or assumption
thereof shall have been obtained pursuant to paragraph 12C), Holdings will make,
or will cause its Subsidiaries to make, effective provision whereby the Notes
will be secured by such Lien equally and ratably with any and all other Debt
thereby secured so long as any such other Debt shall be so secured.







 
12
 




--------------------------------------------------------------------------------




5D.    Information Required by Rule 144A. Each of Holdings and the Company
covenants that it will, upon the request of the holder of any Note, provide such
holder, and any qualified institutional buyer designated by such holder, such
financial and other information as such holder may reasonably determine to be
necessary in order to permit compliance with the information requirements of
Rule 144A under the Securities Act in connection with the resale of Notes,
except at such times as Holdings or the Company, as applicable, is subject to
and in compliance with the reporting requirements of section 13 or 15(d) of the
Exchange Act. For the purpose of this paragraph 5D, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.
5E.    Maintenance of Properties; Insurance. Each of Holdings and the Company
covenants that it and each Subsidiary will (i) maintain or cause to be
maintained in good repair, working order and condition all material properties
used or useful at that time in its business and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof and
(ii) maintain insurance with reputable and financially sound insurers in such
amounts and against such liabilities and hazards as is customarily maintained by
other companies operating similar businesses.
5F.    Environmental and Safety Laws. (i) Each of Holdings and the Company
covenants that it will deliver promptly to each Significant Holder notice of
(a) any material enforcement, cleanup, removal or other material governmental or
regulatory action instituted or, to Holdings’ or the Company’s best knowledge,
threatened against Holdings or the Company or any Significant Subsidiary
pursuant to any Environmental and Safety Laws, (b) all material Environmental
Liabilities and Costs against or in respect of the Property, Holdings, the
Company or any Significant Subsidiary and (c) Holdings’ or the Company’s or any
Significant Subsidiary’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of the Property that Holdings, the Company
or such Significant Subsidiary has reason to believe could cause such Property
or any material part thereof to be subject to any material restrictions on its
ownership, occupancy, transferability or use under any Environmental and Safety
Laws.
(ii)    Each of Holdings and the Company covenants that it will, and will cause
each of its Significant Subsidiaries to, keep and maintain the Property and
conduct its and their operations in compliance with all applicable Environmental
and Safety Laws except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
5G.    Guarantors. Each of Holdings and the Company covenants that concurrently
with any such time as any Person becomes a guarantor or other obligor under any
Principal Credit Facility (other than a Principal Credit Facility under which
one or more Foreign Subsidiaries are the primary obligors), the Company shall
cause such Person to (i) become a party to the Multiparty Guaranty by executing
and delivering to the holders of the Notes a Joinder Agreement, and (ii) deliver
to the holders of the Notes such organization documents, resolutions and
favorable opinions of counsel, all in form, content and scope similar to those
delivered on June 29, 2012 (which was the Initial Closing Day (as defined in the
Prior









 
13
 




--------------------------------------------------------------------------------




Agreement)) with respect to Holdings or otherwise reasonably satisfactory to the
Required Holders.
5H.    Certain Other Provisions. Each of Holdings and the Company covenants that
if at any time a Principal Credit Facility of Holdings, the Company or any of
their respective Subsidiaries includes (a) any one or more covenants or events
of default that are not provided in this Agreement or (b) any one or more
covenants or events of default that are more restrictive than the same or
similar covenants or events of default provided in this Agreement, then such
additional or more restrictive covenants or events of default (each, an
“Incorporated Term”) will automatically be incorporated into this Agreement
(but, for the avoidance of doubt, in the course of the incorporation into this
Agreement of any Incorporated Term the scope and meaning of such Incorporated
Term will not change) and, once incorporated, may not thereafter be modified
except pursuant to the requirements of paragraph 12C, provided that the
immediately preceding clauses (a) and (b) shall exclude any covenants or events
of default primarily relating to collateral, provided further that: (i) if any
Principal Credit Facility is either (x) terminated or (y) reduced to an
aggregate principal or commitment amount of less than $40,000,000, in each case,
at a time when no event of default exists and no waiver is in effect under any
Incorporated Term of such Principal Credit Facility, then any and all
Incorporated Terms previously incorporated by reference from such Principal
Credit Facility shall, upon such termination or reduction, as the case may be,
automatically no longer be incorporated into this Agreement; (ii) if Prudential
and Prudential Affiliates at any time hold less than 50% of the total
outstanding principal amount of all Notes, then (I) any and all Incorporated
Terms previously incorporated by reference from any Principal Credit Facility
other than the Bank Credit Agreement and (II) any and all Incorporated Terms
previously incorporated by reference from the Bank Credit Agreement other than
financial covenants shall, in the case of each of clause (I) and clause (II), on
and after such time, automatically no longer be incorporated into this
Agreement; and (iii) if the aggregate principal amount of all Notes held by
Prudential and Prudential Affiliates at any time is equal to or less than
$75,000,000 and if such amount then represents 35% or less of the aggregate
principal or commitment amount of all unsecured credit facilities of the Company
at such time, then any and all Incorporated Terms previously incorporated by
reference from any Principal Credit Facility other than the Bank Credit
Agreement shall, on and after such time, automatically no longer be incorporated
into this Agreement.
6.    NEGATIVE COVENANTS. During the Issuance Period and so long thereafter as
any Note or amount due hereunder is outstanding and unpaid, each of Holdings and
the Company covenants as follows:
6A.    Financial Covenants. Holdings will not permit:
6A(1).    Minimum Consolidated Shareholders’ Equity. Consolidated Shareholders’
Equity at any time to be less than (x) prior to the Triggering Event, the sum of
(a) $869,540,000, plus (b) to the extent positive, 25% of Consolidated Net
Income for each fiscal quarter ended after September 30, 2015 (such required
minimum consolidated shareholders’ equity amount not to be reduced by any
consolidated net loss during any such fiscal quarter), and (y) on and after the
Triggering Event, the sum of (a) $869,540,000, plus (b) to the extent positive,
25% of Consolidated Net Income for each fiscal quarter ended after September 30,
2015 (such required minimum consolidated shareholders’ equity amount not to be
reduced by any consolidated net





 
14
 




--------------------------------------------------------------------------------




loss during any such fiscal quarter), minus (c) non-recurring one-time expenses
(whether cash or non-cash) incurred in accordance with GAAP in connection with
or as a result of the Triggering Event and determined on an after tax basis;
provided that the aggregate amount deducted under this clause (c) for all
periods shall not exceed $70,000,000 and shall only be permitted to be deducted
for so long as incurred no later than the date that is 18 months after the
Triggering Event.
6A(2).    Fixed Charge Coverage Ratio. The ratio of (x) prior to the Triggering
Event, Adjusted EBITDA to Fixed Charges to be less than 1.50 to 1.00 at the end
of any fiscal quarter, and (y) on and after the Triggering Event, the Triggering
Event Adjusted EBITDA to Fixed Charges to be less than 1.50 to 1.00 at the end
of any fiscal quarter.
6A(3).    Debt to Total Adjusted Asset Value. The ratio of the consolidated Debt
of Holdings and its Subsidiaries to Total Adjusted Asset Value at any time to
exceed 0.50 to 1.00.
6A(4).    Unsecured Debt to Unencumbered Income Producing Assets Value. The
ratio of Unsecured Debt to Unencumbered Income Producing Assets Value at any
time to exceed 0.60 to 1.00.
6A(5).    Priority Debt. The aggregate principal amount of Priority Debt at any
time to exceed 20% of the Total Adjusted Asset Value at such time.
6A(6).    Minimum Unencumbered Fixed Charge Coverage Ratio. In the event the
Company elects, for purpose of (and as provided in) clause (b) of the definition
of Total Adjusted Asset Value, to have an appraisal performed to determine the
Appraised Value of Agricultural Land which is not leased to third parties, then
thereafter, if (but only for so long as) such Appraised Value is permitted (by
virtue of the requirements for an Appraised Value as set forth in the definition
of such term) to be utilized for purpose of determining the value of clause (b)
of the definition of Total Adjusted Asset Value at the end of any fiscal
quarter, Holdings and its Subsidiaries shall maintain, at the end of such fiscal
quarter, a minimum Unencumbered Fixed Charge Coverage Ratio of at least 1.50 to
1.00.
For purpose of each of paragraph 6A(3) and paragraph 6A(5), at Holdings’ option,
(a) nonrecourse debt of Holdings or its Subsidiaries with respect to Development
Real Properties owned by Holdings or such Subsidiary may be excluded from the
calculation of Debt (solely for purpose of paragraph 6A(3)) and Priority Debt
(solely for purpose of paragraph 6A(5)) and (b) in each case the Applicable
Value (as defined below) of the associated Development Real Properties of
Holdings or such Subsidiary shall be excluded from the calculation of Total
Adjusted Asset Value; provided that: (i) if the amount of such excluded
nonrecourse debt exceeds 70% of the book value of the associated Development
Real Properties, then Holdings may not elect to exclude the amount of such
nonrecourse debt from the calculation of Debt and Priority Debt unless the
amount of such excluded nonrecourse debt is equal to or less than 70% of the
Appraised Value of the associated Development Real Properties (the book value of
the associated Development Real Properties (if the amount of such excluded
nonrecourse debt is equal to or less than 70% of the book value of the
associated Development Real Properties) or the Appraised Value of the associated
Development Real Properties (if the amount of such excluded nonrecourse debt
exceeds 70% of the book value of the associated Development Real Properties but
is equal to or less than 70% of the Appraised Value of the associated
Development Real





 
15
 




--------------------------------------------------------------------------------




Properties), as applicable, being referred to as the “Applicable Value”);
(ii) the aggregate amount of nonrecourse debt excluded shall not at any time
exceed 15% of the consolidated total assets of Holdings and its Subsidiaries
(less cash, cash equivalents, marketable securities, goodwill, non-controlling
interest and pension assets) in accordance with GAAP for the most recent fiscal
quarter with respect to which financial statements are required to be delivered
pursuant to paragraph 5A(i) or (ii); and (iii) the exclusion of the Applicable
Value of the associated Development Real Properties from Total Adjusted Asset
Value referred to in clause (b) of this sentence shall be calculated only after
giving effect to the reduction, if any, in Total Adjusted Asset Value required
by the proviso in clause (c) of the definition of “Total Adjusted Asset Value.”
For purposes of this paragraph, “nonrecourse debt” shall include fully recourse
mortgage and similar financings obtained by a Subsidiary of the Company if the
mortgaged real property constitutes substantially all of the assets of such
Subsidiary.
Subject to the provisions of the last paragraph of each of the definitions of
“Total Adjusted Asset Value” and “Unencumbered Income Producing Assets Value”
herein, for purposes of all calculations made under the financial covenants set
forth in paragraph 6A(2) through and including paragraph 6A(6) for an applicable
period, (i) if during such period Holdings, the Company or any other Subsidiary
shall have consummated an acquisition of a Significant Subsidiary or a
Significant Line of Business, (x) Adjusted EBITDA for such period shall be
calculated after giving pro-forma effect thereto as if such transaction occurred
on the first day of such period; provided, that if the aggregate purchase price
for any such acquisition is greater than or equal to $25,000,000, Adjusted
EBITDA shall only be calculated on a pro-forma basis to the extent such
pro-forma calculations are based on audited financial statements or other
financial statements reasonably satisfactory to the Required Holders and (y) any
Debt incurred or assumed by any Credit Party or Subsidiary (including the Person
or property acquired) in connection with such transaction and any Debt of the
Person or property acquired which is not retired in connection with such
transaction (1) shall be deemed to have been incurred as of the last day of the
previous period and (2) if such Debt has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
paragraph determined by utilizing the rate which is or would be in effect with
respect to such Debt as at the relevant date of determination, and (ii) if
during such period Holdings, the Company or any other Subsidiary shall have
consummated a disposition of all or substantially all of the assets of Holdings,
the Company or any other Subsidiary or of a majority of the equity interests of
a Subsidiary or of a Significant Line of Business, (x) Adjusted EBITDA for such
period shall be calculated after giving pro-forma effect thereto as if such
transaction occurred on the last day of the previous period and (y) any Debt
which is retired in connection with such transaction shall be excluded and
deemed to have been retired as of the last day of the previous period.
6B.    Lien and Other Restrictions. Neither Holdings nor the Company will, or
will permit its Subsidiaries to:
6B(1).    Liens. Create, assume or suffer to exist at any time any Lien on or
with respect to any of its property or assets, whether now owned or hereafter
acquired (whether or not provision is made for the equal and ratable securing of
the Notes in accordance with the provisions of paragraph 5C hereof), except:







 
16
 




--------------------------------------------------------------------------------




(i)    Liens for taxes not yet delinquent or which are being actively contested
in good faith by appropriate proceedings and for which adequate reserves have
been established in accordance with GAAP;
(ii)    Liens (other than Liens pursuant to ERISA) incidental to the conduct of
its business or the ownership of its property and assets which were not incurred
in connection with the borrowing of money or the obtaining of advances of
credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of its property
or assets, taken as a whole, or materially impair the use thereof in the
operation of its business;
(iii)    Liens securing Debt between Subsidiaries or owing to the Company by a
Subsidiary;
(iv)    Liens (other than as specified in clauses (i) - (iii) above) of the
Company and Subsidiaries in existence on the date of this Agreement as set forth
in Schedule 6B(1);
(v)    subject to compliance with paragraph 6A(5), Liens securing Debt other
than as set forth in the foregoing clauses (i) - (iv), provided that: (a) there
shall not exist any Lien of any kind on the shares of the Voting Stock of any
Subsidiary unless Holdings and Subsidiaries continue to own shares of Voting
Stock of such Subsidiary which are not subject to any Lien and which represent a
majority of the Voting Stock of such Subsidiary; and (b) neither Holdings nor
the Company shall secure or permit to be secured any Principal Credit Facility
unless the Notes and this Agreement are simultaneously secured pursuant to terms
and provisions, including an intercreditor agreement, reasonably satisfactory to
the Required Holders; provided, however, that (1) if such Principal Credit
Facility is either (x) terminated, or (y) reduced to an aggregate principal or
commitment amount of less than $40,000,000, in each case, at a time when no
Event of Default exists and no waiver is in effect under this Agreement, then
the Notes and this Agreement shall no longer be secured by the collateral
securing such Principal Credit Facility and the Purchasers agree to take any and
all actions reasonably requested by the Company (at the Company’s sole expense)
in order to release the security interest, and (2) if any Liens on assets
securing such Principal Credit Facility are released at a time when no Event of
Default exists and no waiver is in effect under this Agreement, then such assets
shall no longer secure the Notes and this Agreement and the Purchasers agree to
take any and all action reasonably requested by the Company (at the Company’s
sole expense) in order to release such Liens. Notwithstanding anything to the
contrary herein, for purposes of clause (b) of the first proviso of this
paragraph 6B(1)(v), clause (b) of the definition of Principal Credit Facility
shall exclude all mortgage financings not in excess of the amount permitted to
be outstanding pursuant to paragraph 6A(5);
(vi)    materialmen’s, mechanic’s, carrier’s, repairmen’s, warehousemen’s and
judgment Liens (but, in the case of judgment Liens, only to the extent not
constituting an Event of Default under paragraph 7A(xiii)), Liens arising by
operation of law and other similar Liens;







 
17
 




--------------------------------------------------------------------------------




(vii)    utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of Holdings or the Subsidiaries;
(viii)    Liens (other than any Lien imposed by ERISA) arising out of pledges or
deposits under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation,
(ix)    deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;
(x)    subject to compliance with paragraph 6A(5), Liens arising in connection
with any capital lease transactions; provided that no such Lien shall extend to
or cover any assets other than the assets subject to the applicable capital
lease transaction; and
(xi)    Liens securing commercial letters of credit (other than any such letters
of credit issued pursuant to the Bank Credit Agreement); provided that no such
Lien shall extend to or cover any assets of Holdings or any of its Subsidiaries
other than the inventory (and bills of lading and other documents related
thereto) being financed by any such commercial letters of credit.
6B(2).    Loans and Advances. Make or permit to remain outstanding at any time
any loan or advance to any Person, except that (a) Holdings may make loans or
advances to the Company and (b) the Company and its Subsidiaries may:
(i)    subject to paragraph 6A(5), make or permit to remain outstanding loans
and advances to the Company and Subsidiaries;
(ii)    make or permit to remain outstanding travel and other like advances and
customary employee benefits in reasonable amounts to employees in the ordinary
course of business;
(iii)    make or permit to remain outstanding purchase money loans to Third
Parties to whom it sells real property in the ordinary course of its Property
Development Activities and its Property Management Business, provided that the
aggregate amount of all such purchase money loans may not exceed at any one time
an amount equal to 15% of the Consolidated Total Assets of Holdings at the end
of the fiscal quarter most recently ended as of any date of determination;
(iv)    make or permit to remain outstanding other Third Party loans and
advances on standard arm’s-length terms, provided that the aggregate amount of
all such loans may not exceed at any one time an amount equal to 5% of the Total
Adjusted Asset Value at such time; and









 
18
 




--------------------------------------------------------------------------------




(v)    make advances of payroll payments to employees in the ordinary course of
business.
6B(3).    Merger and Sale of Assets. Merge with or into or consolidate with any
other Person or sell, lease, transfer or otherwise dispose of its assets, except
that:
(i)    any Subsidiary may merge with the Company, so long as the Company is the
surviving Person;
(ii)    any Subsidiary may merge with another Subsidiary, or sell, lease,
transfer or otherwise dispose of its assets to another Subsidiary or to the
Company;
(iii)    the Company or any Subsidiary may sell, exchange, lease, transfer or
otherwise dispose of assets (other than Undeveloped Land) in the ordinary course
of business;
(iv)    the Company or any Subsidiary may sell, lease, transfer or otherwise
dispose of assets (other than Undeveloped Land) to Third Parties so long as
(A) the fair market value thereof on the date sold, leased, transferred or
otherwise disposed of, together with the fair market value of all other assets
sold, leased, transferred or otherwise disposed of to Third Parties pursuant to
this clause (iv) within the prior 12 months, does not represent more than 20% of
the Consolidated Total Assets of Holdings at the end of the fiscal quarter most
recently ended as of any date of determination and (B) such assets, together
with all other assets sold or otherwise disposed of to Third Parties pursuant to
this clause (iv) since the beginning of the most recently ended fiscal year, did
not contribute more than 10% of Adjusted EBITDA determined as of the most recent
fiscal quarter with respect to which financial statements are required to be
delivered pursuant to paragraph 5A(i) or (ii); provided that, notwithstanding
the applicable limitations appearing in clauses (A) and (B), above, sales or
dispositions in excess thereof in a twelve month period may be made for cash if
the proceeds of each such excess sale or disposition (net of taxes thereon) are
fully utilized in the acquisition of Permitted Assets and/or applied to the
repayment of Permitted Debt, in each case within 365 days from the date of such
sale or disposition;
(v)    the Company or any of its Subsidiaries may (A) engage in Code § 1031
like-kind exchanges with respect to Undeveloped Land, and (B) sell, lease,
transfer or otherwise dispose of Undeveloped Land to (1) the Company or any of
its Subsidiaries, (2) a Person which is not (and after giving effect thereto
will not be) a Subsidiary, solely in exchange for an equity interest in such
Person (unless at the time thereof the intention was that such Person would sell
such land in its undeveloped state or that any proceeds would be received on or
with respect to such equity interest prior to the time such land is developed
for commercial or residential purposes), or (3) Third Parties; provided that if
in any twelve month period the aggregate fair market value of Undeveloped Land
which is sold, leased, transferred or otherwise disposed of pursuant to this
clause (3), is greater than $100,000,000, then, within 365 days from the date of
each sale, lease, transfer or other disposition which resulted in the
$100,000,000 threshold being exceeded, an









 
19
 




--------------------------------------------------------------------------------




amount equal to such excess, net of taxes thereon, shall be fully utilized in
the acquisition of Permitted Assets and/or applied to the repayment of Permitted
Debt; and
(vi)    the Company may merge or consolidate with another corporation or other
Person if (A) the Company will be the continuing or surviving entity and (B) no
Default or Event of Default would exist immediately after giving effect to such
merger or consolidation.
6B(4).    Transactions with Holders of Partnership or Other Equity Interests.
Directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise deal with, in the ordinary
course of business or otherwise (i) any Affiliate (other than in the capacity of
an employee, director or officer), or (ii) any Person owning, beneficially or of
record, directly or indirectly, 5% or more of the outstanding voting stock of
Holdings or the Company or any executive officer (as such term is defined under
the Exchange Act) of Holdings or the Company (other than in such Person’s
capacity as an employee); provided, however, that such acts and transactions may
be performed or engaged in if (a) they are entered into upon terms no less
favorable to Holdings, the Company or such other Subsidiary than if no such
relationship described in clauses (i) or (ii) above existed and such acts or
transactions are otherwise permitted by this Agreement, (b) they are acts and
transactions in which the only consideration given by Holdings or any of its
Subsidiaries is the issuance by Holdings of its capital stock, (c) they are
between Holdings and/or any of its wholly-owned Subsidiaries or (d) they are
otherwise permitted under paragraph 6C hereof.
6C.    Restricted Payments. Holdings covenants that it will not declare or pay
any dividend or other distribution on any class of its capital stock or other
equity interests, redeem or repurchase any such interests or make any other
distribution on account of any such interests (all of the foregoing being
“Restricted Payments”) except that Holdings may make a Restricted Payment in any
amount so long as (i) no Default or Event of Default shall then exist or would
exist after giving effect to any such Restricted Payment and (ii) any such
Restricted Payment will not violate any applicable law or regulation.
6D.    Terrorism Sanctions Regulations. Each of Holdings and the Company
covenants that it will not and will not permit any Controlled Entity (a) to
become (including by virtue of being owned or controlled by a Blocked Person),
own or control a Blocked Person or any Person that is the target of sanctions
imposed by the United Nations or by the European Union, or (b) directly or
indirectly to have any investment in or engage in any dealing or transaction
(including, without limitation, any investment, dealing or transaction involving
the proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder to be in violation of any law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions, or (c) to engage in any activity
that could subject such Person or any holder to sanctions under CISADA or any
similar law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions.

 
20
 




--------------------------------------------------------------------------------












7.    EVENTS OF DEFAULT.
7A.    Acceleration. If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):
(i)    the Company defaults in the payment of (a) any principal of, or
Yield-Maintenance Amount on, any Note, or (b) any interest on or any other
amount payable hereunder or under any other Transaction Document for more than
five days after the same shall become due, either by the terms thereof or
otherwise as herein provided; or
(ii)    Holdings, the Company or any other Subsidiary defaults in any payment of
principal of, or premium or interest on, any obligation for money borrowed (or
of any obligation under a conditional sale or other title retention agreement or
of any obligation issued or assumed as full or partial payment for property
whether or not secured by a purchase money mortgage or of any obligation under
notes payable or drafts accepted representing extensions of credit) other than
the Notes beyond any period of grace provided with respect thereto, or Holdings,
the Company or any other Subsidiary fails to perform or observe any other
agreement, term or condition contained in any agreement (or any other event
thereunder or under any such agreement occurs and is continuing) and the effect
of such payment default or other failure or event is to cause or to permit the
holder or holders of such obligation to cause, such obligation to become due (or
to become subject to required repurchase by Holdings, the Company or any other
Subsidiary) prior to any stated maturity; provided that the aggregate amount of
all bligations as to which such a payment default shall occur or such a failure
or other event causing or permitting acceleration (or required repurchase by
Holdings, the Company or any other Subsidiary) shall occur exceeds $30,000,000;
or
(iii)    any representation or warranty made by any Credit Party herein or in
any other Transaction Document by such Credit Party or any of its officers in
any writing furnished in connection with or pursuant to this Agreement or any
other Transaction Document shall be false or misleading in any material respect
on the date as of which made; or
(iv)    Holdings or the Company fails to perform or observe any Incorporated
Term (if such term has no grace period associated therewith) or fails to perform
any agreement contained in paragraphs 5A(i), 5A(ii), 5C, 5G, 5H or 6 hereof; or
(v)    any Credit Party fails to perform or observe any Incorporated Term which
has a grace period associated therewith and such failure shall not be remedied
within the applicable grace period, or fails to perform or observe any
agreement, term or condition contained herein (other than those set forth in
paragraphs 5A(i), 5A(ii), 5C, 5G, 5H or 6 hereof) or in any other Transaction
Document and such failure shall not be remedied within 30 days after any
Responsible Officer obtains actual knowledge thereof; or

 
21
 




--------------------------------------------------------------------------------




(vi)    Holdings, the Company or any Significant Subsidiary makes an assignment
for the benefit of creditors or is generally not paying its debts as such debts
become due; or
(vii)    any decree or order for relief in respect of Holdings, the Company or
any Significant Subsidiary is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar law, whether now or hereafter in effect (herein called
the “Bankruptcy Law”), of any jurisdiction; or
(viii)    Holdings, the Company or any Significant Subsidiary petitions or
applies to any tribunal for, or consents to, the appointment of, or taking
possession by, a trustee, receiver, custodian, liquidator or similar official of
Holdings, the Company or any such Significant Subsidiary, or of any substantial
part of the assets of Holdings, the Company or any such Significant Subsidiary,
or commences a voluntary case under the Bankruptcy Law of the United States or
any proceedings (other than proceedings for the voluntary liquidation and
dissolution of a Significant Subsidiary) relating to Holdings, the Company or
any Significant Subsidiary under the Bankruptcy Law of any other jurisdiction;
or
(ix)    any petition or application of the type described in clause (viii) of
this paragraph 7A is filed, or any such proceedings are commenced, against
Holdings, the Company or any Significant Subsidiary and Holdings, the Company or
such Significant Subsidiary by any act indicates its approval thereof, consent
thereto or acquiescence therein, or an order, judgment or decree is entered
appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 45 days; or
(x)    any order, judgment or decree is entered in any proceedings against
Holdings, the Company or any Significant Subsidiary decreeing the dissolution of
Holdings, the Company or such Significant Subsidiary and such order, judgment or
decree remains unstayed and in effect for more than 45 days; or
(xi)    any order, judgment or decree is entered in any proceedings against
Holdings, the Company or any Significant Subsidiary decreeing a split-up of
Holdings, the Company or such Significant Subsidiary which requires the
divestiture of (A) assets representing a substantial part, or the stock of, or
other ownership interest in, a Significant Subsidiary whose assets represent a
substantial part of the Consolidated Total Assets of Holdings or (B) assets or
the stock of or other ownership interest in a Significant Subsidiary that has
contributed a substantial part of Consolidated Net Income for any of the three
fiscal years then most recently ended, and such order, judgment or decree
remains unstayed and in effect for more than 45 days; or
(xii)    (a) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (b) a notice









 
22
 




--------------------------------------------------------------------------------




of intent to terminate any Plan shall have been or is reasonably expected to be
filed with the PBGC or the PBGC shall have instituted proceedings under ERISA
section 4042 to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified Holdings, the Company or any ERISA Affiliate that a
Plan may become a subject of any such proceedings, (c) the aggregate amount
under all Plans of the fair market value of the assets (within the meaning of
Section 303 of ERISA) is less than 70% of the “Funding Target” (within the
meaning of Section 303 of ERISA), (d) Holdings, the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (e) Holdings, the Company or any
ERISA Affiliate withdraws from any Multiemployer Plan, or (f) Holdings, the
Company or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of Holdings, the Company or any Subsidiary thereunder;
and any such event or events described in clauses (a) through (f) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect of the type described in
clause (a) or (b) of the definition thereof; or
(xiii)    any judgment or decree in the amount of $25,000,000 or more shall be
entered against Holdings, the Company or any of the other Subsidiaries that is
not paid or fully covered (beyond any applicable deductibles) by insurance and
such judgment or decree shall not have been vacated, discharged or stayed or
bonded pending appeal within 60 days from the entry thereof; or
(xiv)    any Transaction Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all obligations evidenced by the Notes and under the
other Transaction Documents, ceases to be in full force and effect; or any
Credit Party or any other Person contests in any manner the validity or
enforceability of any Transaction Document; or any Credit Party denies that it
has any or further liability or obligation under any Transaction Document, or
purports to revoke, terminate or rescind any Transaction Document; or
(xv)    any Change of Control shall occur;
then (a) if such event is an Event of Default specified in clause (vii), (viii)
or (ix) of this paragraph 7A with respect to Holdings or the Company, all of the
Notes at the time outstanding shall automatically become immediately due and
payable together with interest accrued thereon and the Yield-Maintenance Amount
with respect thereto, without presentment, demand, protest or notice of any
kind, all of which are hereby waived by the Company, and (b) with respect to any
event constituting an Event of Default, the Required Holders may at its or their
option, by notice in writing to the Company, declare all of the Notes to be, and
all of the Notes shall thereupon be and become, immediately due and payable
together with interest accrued thereon and together with the Yield-Maintenance
Amount, if any, with respect to each Note, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company.







 
23
 




--------------------------------------------------------------------------------




7B.    Rescission of Acceleration. At any time after all of the Notes shall have
been declared immediately due and payable pursuant to paragraph 7A, the Required
Holders may, by notice in writing to the Company, rescind and annul such
declaration and its consequences if (i) the Company shall have paid all overdue
interest on the Notes, the principal of and Yield-Maintenance Amount, if any,
payable with respect to any Notes which have become due otherwise than by reason
of such declaration, and interest on such overdue interest and overdue principal
and Yield-Maintenance Amount at the rate specified in the Notes, (ii) the
Company shall not have paid any amounts which have become due solely by reason
of such declaration, (iii) all Events of Default and Defaults, other than
non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 12C, and
(iv) no judgment or decree shall have been entered for the payment of any
amounts due pursuant to the Notes or this Agreement (as this Agreement pertains
to the Notes). No such rescission or annulment shall extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.
7C.    Notice of Acceleration or Rescission. Whenever any Note or Notes shall be
declared immediately due and payable pursuant to paragraph 7A or any such
declaration shall be rescinded and annulled pursuant to paragraph 7B, the
Company shall forthwith give written notice thereof to the holder of each Note
at the time outstanding.
7D.    Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement, such Note and the other Transaction Documents by
exercising such remedies as are available to such holder in respect thereof
under applicable law, either by suit in equity or by action at law, or both,
whether for specific performance of any covenant or other agreement contained in
this Agreement or any other Transaction Document or in aid of the exercise of
any power granted in this Agreement or any other Transaction Document. No remedy
conferred in this Agreement or any other Transaction Document upon the holder of
any Note is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law or in equity or by statute
or otherwise.
8.    REPRESENTATIONS, COVENANTS AND WARRANTIES. Each of Holdings and the
Company represents, covenants and warrants as follows, on the date of this
Agreement and at each other time the following representations, covenants and
warranties are required to be made pursuant to the other provisions of this
Agreement:
8A.    Organization. Each Credit Party and each Significant Subsidiary is duly
organized, validly existing and in good standing under the laws of the state of
its organization. Each Credit Party and each Significant Subsidiary has the full
power and authority to own its properties and to carry on its business as now
being conducted, and is duly qualified in every state where the nature of its
business requires that it do so, and is in good standing under the laws of every
jurisdiction outside the state of its organization in which it owns or leases
property or conducts business and in which the failure to so qualify would have
a Material Adverse Effect. Each Credit Party and each Significant Subsidiary has
complied in all material respects with (or is exempt from the application of)
all material federal, state and local laws, regulations and orders that are, or
in the absence of any exemption could be, applicable to the operations of its





 
24
 




--------------------------------------------------------------------------------




business, including public utility, bank holding company, state agricultural and
Environmental and Safety Laws, in each case except to the extent that the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party has full power, authority and right to execute and
deliver, and to perform and observe, the provisions of the Transaction Documents
to which it is a party and to carry out the transactions contemplated by such
Transaction Documents. The execution, delivery and performance of this Agreement
and the Notes to be issued hereunder by the Company has been authorized by all
necessary corporate, limited liability company and other action, and, when duly
executed and delivered, will be the legal, valid and binding obligations of the
Company, enforceable against it in accordance with their respective terms. The
execution, delivery and performance of this Agreement by each Credit Party
(other than the Company) has been authorized by all necessary corporate and
other action, and, when duly executed and delivered, will be the legal, valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms. Each of the Company and Holdings represents
and warrants that Schedule 8A contains complete and correct lists, as of the
date of this Agreement, of the Subsidiaries of Holdings, showing, as to each
Subsidiary, the name thereof, the jurisdiction of its organization, and the
percentage of equity outstanding owned by Holdings and each other Subsidiary.
8B.    Financial Statements. Holdings and the Company have furnished each
Purchaser of any Notes with the following financial statements, identified by a
Responsible Officer of Holdings: (i) consolidated balance sheets of Holdings and
its Subsidiaries as of the last day in each of the two fiscal years of Holdings
most recently completed prior to the date as of which this representation is
made or repeated (other than fiscal years completed within 120 days prior to
such date for which audited financial statements have not been released) and
consolidated statements of income, shareholders’ equity and cash flows of
Holdings and its Subsidiaries for each such year, certified by Deloitte & Touche
(or such other accounting firm of recognized national standing); and
(ii) consolidated balance sheets of Holdings and its Subsidiaries as at the end
of the quarterly period (if any) most recently completed prior to such date and
after the end of such fiscal year (other than quarterly periods completed within
60 days prior to such date for which financial statements have not been
released) and the comparable quarterly period in the preceding fiscal year and
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for the periods from the beginning of the fiscal
years in which such quarterly periods are included to the end of such quarterly
periods, in each case prepared by Holdings. Such financial statements (including
any related schedules and/or notes) are true and correct in all material
respects (subject, as to interim statements, to changes resulting from audits
and year-end adjustments), have been prepared in accordance with GAAP
consistently followed throughout the periods involved and show all liabilities,
direct and contingent, of Holdings and its Subsidiaries required to be shown in
accordance with such principles. The balance sheets fairly present the condition
of Holdings and its Subsidiaries as at the dates thereof, and the statements of
income, shareholders’ equity and cash flows fairly present the results of the
operations and cash flows of Holdings and its Subsidiaries for the periods
indicated. In the case of any Closing Day, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect since the end of the
most recent fiscal year for which such audited financial statements had been
furnished at the time of the Acceptance with respect to the Notes to be issued
on such Closing Day.







 
25
 




--------------------------------------------------------------------------------




8C.    Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of Holdings or the Company, threatened against
Holdings, the Company or any other Subsidiary or any properties or rights of
Holdings, the Company or any other Subsidiary, by or before any court,
arbitrator or administrative or governmental body which could reasonably be
expected to result in any Material Adverse Effect.
8D.    Outstanding Debt. None of Holdings, the Company or any Subsidiary has any
Debt outstanding that would cause Holdings or the Company not to be in
compliance with paragraphs 6A(3), 6A(4) or 6A(5). There exists no event of
default under the provisions of any instrument evidencing any such Debt or of
any agreement relating thereto.
8E.    Title to Properties. Each Credit Party and each Significant Subsidiary
has such title to its properties and assets as is appropriate and sufficient for
the conduct of the business which such Credit Party or such Significant
Subsidiary presently undertakes or contemplates undertaking, except where the
lack thereof could not reasonably be expected to result in a Material Adverse
Effect. There are no Liens on such properties and assets that (i) materially
restrict such Credit Party’s or such Significant Subsidiary’s intended use and
enjoyment thereof in the ordinary course of business or (ii) are not permitted
by paragraph 6B(1). There is no default, nor any event that, with notice or
lapse of time or both, would constitute such a default under any lease to which
any Credit Party or any such Significant Subsidiary is a lessee, lessor,
sublessee or sublessor, except to the extent any of the foregoing defaults could
not reasonably be expected to result in a Material Adverse Effect.
8F.    Taxes. Holdings, the Company and each other Significant Subsidiary has
filed all material tax and informational returns which are required to be filed
by it. Holdings, the Company and each other such Subsidiary has paid all
material taxes as shown on its returns and on all assessments received to the
extent that such taxes have become due, except such assessments as are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP. Holdings, the Company and the
other Subsidiaries do not have any unpaid tax obligations which collectively
could reasonably be expected to have a Material Adverse Effect.
8G.    Conflicting Agreements and Other Matters. None of the execution and
delivery of this Agreement, the Notes or any other Transaction Document, the
offering, issuance and sale of the Notes, the fulfillment of and compliance with
the terms and provisions of this Agreement, the Notes and the other Transaction
Documents will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of, or
result in the creation of any Lien upon any of the properties or assets of
Holdings, the Company or any other Subsidiary pursuant to, their respective
articles or incorporation or bylaws (or other comparable governing documents, as
applicable), any award of any arbitrator or any agreement, instrument, order,
judgment, decree, and, after due investigation and to Holdings’ and the
Company’s best knowledge, any statute, law, rule or regulation to which
Holdings, the Company or any other Subsidiary is subject.
8H.    Offering of the Notes. Neither the Company nor any agent acting on its
behalf has, directly or indirectly, offered the Notes or any similar security of
the Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise





 
26
 




--------------------------------------------------------------------------------




approached or negotiated with respect thereto with, any Person or Persons other
than Prudential and the Purchasers, and neither the Company nor any agent acting
on its behalf has taken or will take any action which would subject the issuance
or sale of the Notes to the provisions of Section 5 of the Securities Act or to
the provisions of any securities or blue sky law of any applicable jurisdiction.
8I.    Regulation U, Etc. The amount of all securities that Holdings and its
Subsidiaries together own that constitute “margin stock” (as defined in
Regulation G (12 CFR Part 221) of the Board of Governors of the Federal Reserve
System (herein called “margin stock”)) does not exceed 25% of Consolidated Total
Assets of Holdings. None of the proceeds of the Notes will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any margin stock or for the purpose of maintaining,
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any stock that is currently a margin stock or for any other purpose
which might constitute this transaction a “purpose credit” within the meaning of
such Regulation U. Neither Holdings or the Company nor any agent acting on their
behalf has taken or will take any action which might cause this Agreement, the
Notes or any other Transaction Document to violate Regulation U, Regulation T or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate the Exchange Act, in each case as in effect now or as the same may
hereafter be in effect.
8J.    ERISA.
(a)    Holdings, the Company and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. None of Holdings, the Company
or any ERISA Affiliate has incurred any liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans (as defined in section 3 of ERISA), and no event, transaction or
condition has occurred or exists that could reasonably be expected to result in
the incurrence of any such liability by Holdings, the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of Holdings, the Company or any ERISA Affiliate, in either case pursuant
to Title I or IV of ERISA or to such penalty or excise tax provisions or to
section 430 or 436 of the Code or section 4068 of ERISA, other than such
liabilities or Liens as would not be individually or in the aggregate material
in relation to the business, operations, affairs, financial condition, assets,
properties, or prospects of Holdings and its Subsidiaries, taken as a whole.
(b)    the aggregate amount under all Plans of the fair market value of the
assets (within the meaning of Section 303 of ERISA) is not less than 70% of the
“Funding Target” (within the meaning of Section 303 of ERISA).
(c)    Holdings, the Company and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are material in relation to the
business, operations, affairs, financial condition, assets, properties, or
prospects of Holdings and its Subsidiaries, taken as a whole.







 
27
 




--------------------------------------------------------------------------------




(d)    The expected postretirement benefit obligation (determined as of the last
day of Holdings’ most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification 715-60, without
regard to liabilities attributable to continuation coverage mandated by section
4980B of the Code) of Holdings and its Subsidiaries is not material in relation
to the business, operations, affairs, financial condition, assets, properties,
or prospects of Holdings and its Subsidiaries, taken as a whole.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
Holdings and the Company to each Purchaser in the first sentence of this
paragraph 8J(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in paragraph 9B as to the sources of the funds used
to pay the purchase price of the Notes to be purchased by such Purchaser.
8K.    Governmental Consent. None of Holdings, the Company or any other
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between Holdings, the Company or any other Subsidiary and any other
Person, nor any circumstance in connection with the offering, issuance, sale or
delivery of the Notes is such as to require any authorization, consent,
approval, exemption or other action by, notice to or filing with any court,
administrative or governmental body (other than routine filings after the date
of closing with the Securities and Exchange Commission and/or state blue sky
authorities) in connection with (i) the execution and delivery of this Agreement
and any other Transaction Documents, (ii) the offering, issuance, sale or
delivery of the Notes or (iii) fulfillment of or compliance with the terms and
provisions of this Agreement, any other Transaction Document and the Notes.
8L.    Utility Company Status. (i) Neither Holdings or the Company nor any
entity which is directly or indirectly owned, held, or controlled to the degree
of ten percent or more (with the power to vote) by Holdings or the Company is
any of: (a) a “public utility,” as that term is defined under the Federal Power
Act, as amended, and the regulations thereunder (together, the “FPA”); or (b) a
“natural gas company,” as that term is defined under the Natural Gas Act, as
amended, and the regulations thereunder; or (c) subject to regulation either as
a “public utility,” or as an “affiliated interest” with or of a “public
utility,” under the law of the state of Hawaii.
(ii)    The issuance by the Company of the Notes does not violate the FPA or any
Hawaii state law or regulation with respect to “public utilities.” Neither
Holdings nor the Company (taken together with any entity which is directly or
indirectly owned, held, or controlled to the degree of ten percent or more (with
the power to vote)) is in violation of the FPA or any Hawaii state law or
regulation with respect to “public utilities,” except any violations which,
individually or in aggregate, would not result in a Material Adverse Effect, or
would not impair the ability or right of any Credit Party to perform its
obligations with respect to the Transaction Documents. Holdings, the Company and
the other Subsidiaries are not in receipt of any notice, assertion or claim that
any of them (or any other entity referenced in the immediately preceding
sentence) is in violation of the FPA or any Hawaii state or regulation with
respect to “public utilities.”







 
28
 




--------------------------------------------------------------------------------




8M.    Investment Company Status. Neither Holdings nor the Company is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or an “investment
adviser” within the meaning of the Investment Advisers Act of 1940, as amended.
8N.    Real Property Matters. Except as could not reasonably be expected to have
a Material Adverse Effect: (a) each Credit Party and each Significant Subsidiary
has, or is in the process of procuring, for the real property which it owns or
uses, such authorizations, consents, approvals, licenses and permissions
(collectively, “Consents”) that such Credit Party or such Significant Subsidiary
believes or has been advised by counsel to be now necessary for it to own, hold,
develop, use or operate such real property in its current or intended manner,
all in material compliance with applicable laws and regulations; and (b) no
Credit Party nor any Significant Subsidiary has received any notice that any
such Consent is necessary which has not been obtained, or is in the process of
being obtained, other than applications for the same that have been or will be
timely filed and are being or will be diligently pursued with the appropriate
Governmental Authorities and agencies.
8O.    Possession of Franchises, Licenses, Etc. Except as could not reasonably
be expected to have a Material Adverse Effect: (i) Holdings, the Company and the
other Subsidiaries possess all franchises, certificates, licenses, development
and other permits and other authorizations from governmental political
subdivisions or regulatory authorities and all patents, trademarks, service
marks, trade names, copyrights, licenses, easements, rights of way and other
rights, free from burdensome restriction, that are necessary in the judgment of
Holdings and the Company in any respect for the ownership, maintenance and
operation of their business, properties and assets; (ii) none of Holdings, the
Company nor any of the other Subsidiaries is in violation of any such rights;
and (iii) no event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, or which
adversely affect the rights of Holdings, the Company or the other Subsidiaries
thereunder.
8P.    Environmental and Safety Matters. Holdings, the Company and the other
Subsidiaries and all of their respective properties and facilities have complied
at all times and in all respects with all Environmental and Safety Laws except
where failure to comply would not result in a Material Adverse Effect.
8Q.    Hostile Tender Offers. None of the proceeds of the sale of any Notes will
be used to finance a Hostile Tender Offer.
8R.    Employee Relations. None of Holdings, the Company or any other Subsidiary
is the subject of (i) any strike, work slowdown or stoppage, union organizing
drive or other similar activity or (ii) any action, suit, investigation or other
proceeding involving alleged employment discrimination, unfair termination,
employee safety or similar matters that in either case could reasonably be
expected to have a Material Adverse Effect or, to the best knowledge of Holdings
and the Company, is any such event imminent or likely to occur.







 
29
 




--------------------------------------------------------------------------------




8S.    Regulations and Legislation. To the best knowledge of Holdings and the
Company, no law, regulation, interpretation or legislation has been enacted or
issued or is likely to be enacted or issued, that would reasonably be expected
to have a Material Adverse Effect.
8T.    Foreign Assets Control Regulations, Etc.
(a)    Neither Holdings nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), clause
(ii) or clause (iii), a “Blocked Person”). Neither Holdings nor any Controlled
Entity has been notified in writing that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is subject to U.S. Economic
Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by Holdings or any Controlled Entity, directly or indirectly,
(i) in connection with any investment in, or any transactions or dealings with,
any Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.
(c)    Neither Holdings nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to Holdings’ actual
knowledge, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (iii) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. Holdings
has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that Holdings and
each Controlled Entity is and will continue to be in material compliance with
all applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions.









 
30
 




--------------------------------------------------------------------------------




(d)    (i)    Neither Holdings nor any Controlled Entity (1) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a United States of America or any
non-United States of America country or jurisdiction, including but not limited
to, the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010
(collectively, “Anti-Corruption Laws”), (2) to Holdings’ best knowledge, is
under investigation by any United States of America or non-United States of
America Governmental Authority for possible violation of Anti-Corruption Laws,
(3) has been assessed civil or criminal penalties under any Anti-Corruption
Laws, or (4) has been or is the target of sanctions imposed by the United
Nations or the European Union.
(ii)    To Holdings’ knowledge, neither Holdings nor any Controlled Entity has,
within the last five years, directly or indirectly offered, promised, given,
paid or authorized the offer, promise, giving or payment of anything of value to
a Governmental Official or a commercial counterparty for the purposes of: (1)
influencing any act, decision or failure to act by such Government Official in
his or her official capacity or such commercial counterparty; (2) inducing a
Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty; or (3) inducing a Governmental Official or
a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case which is contrary to applicable law; and
(iii)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage, in each case which would
cause any holder of a Note to be in violation of applicable Anti-Corruption
Laws. Holdings has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
Holdings and each Controlled Entity is and will continue to be in material
compliance with all applicable Anti-Corruption Laws.
8U.    Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to Prudential or any Purchaser by or on behalf of Holdings
or the Company in connection herewith contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein not misleading. There is no fact
peculiar to Holdings or the Company or any other Subsidiary which materially
adversely affects, or in the future may (so far as Holdings or the Company can
now foresee) materially adversely affect, the consolidated business, property,
assets, prospects or financial condition of Holdings and the Subsidiaries and
which has not been set forth in this Agreement or in the other documents,
certificates and statements furnished to each Purchaser by or on behalf of
Holdings or the Company prior to the date this representation is made or
confirmed in connection with the transactions contemplated hereby; provided,
that with respect to projections and other pro forma financial information
included in such information, Holdings and the Company only represent that such
information was based upon good faith estimates and assumptions believed by the
preparer thereof to be reasonable at the time made, it being recognized by the
Purchasers that such financial information as it relates to future events is not
to be viewed as a fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.







 
31
 




--------------------------------------------------------------------------------




9.    REPRESENTATIONS OF THE PURCHASERS. Each Purchaser of any Series of Notes
purchased after the date hereof represents as follows:
9A.    Nature of Purchase. Such Purchaser is acquiring such Notes for the
purpose of investment and not with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act, provided that the
disposition of such Purchaser’s property shall at all times be and remain within
its control. Such Purchaser has no present intention of selling, granting a
participation in, or otherwise distributing any of such Notes in any transaction
which would be in violation of the securities laws of the United States of
America or any state or other jurisdiction thereof, without prejudice, however,
to such Purchaser’s rights at all times to sell or otherwise dispose of all or
any part of such securities under a registration under the Securities Act or
under an exemption from such registration available under the Securities Act and
subject, nevertheless, to the disposition of such Purchaser’s property being at
all times within its control. Such Purchaser understands that such Notes have
not been registered under the Securities Act and may be exchanged, offered,
transferred or resold only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available, and that the
Company is not required to register the Notes.
9B.    Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of such Notes:
(i)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
(ii)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amount
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(iii)    the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than







 
32
 




--------------------------------------------------------------------------------




10% of all assets allocated to such pooled separate account or collective
investment fund; or
(iv)    the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section VI(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, represent more
than 20% of the total client assets managed by such QPAM, the conditions of Part
I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM,
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(iv); or
(v)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d)(3) of the INHAM Exemption) owns a
10% or more interest in the Company and (a) the identity of such INHAM and
(b) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this
clause (v); or
(vi)    the Source is a governmental plan; or
(vii)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or
(viii)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
10.    DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other







 
33
 




--------------------------------------------------------------------------------




paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in
paragraph 10C.
10A.    Yield-Maintenance Terms.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City or Honolulu, Hawaii are required or authorized
to be closed.
“Called Principal” means, with respect to any Note, the principal of such Note
that (i) is to be prepaid pursuant to paragraph 4B or (ii) is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (converted to reflect the
periodic basis on which interest on such Note is payable, if payable other than
on a semiannual basis) equal to the Reinvestment Yield with respect to such
Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the ask-side yields reported, as
of 10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, for actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date on the display designated
“Page PX1” on Bloomberg Financial Markets (“Bloomberg”) (or, if Bloomberg shall
cease to report such yields on Page PX1 or shall cease to be Prudential’s
customary source of information for calculating yield-maintenance amounts on
privately placed notes, then such source as is then Prudential’s customary
source of such information), or if such yields shall not be reported as of such
time or the yields reported as of such time shall not be ascertainable, (ii) the
Treasury Constant Maturity Series yields reported, for the latest day for which
such yields shall have been reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield shall be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between yields reported for various
maturities. The Reinvestment Yield shall be rounded to that number of decimal
places as appears in the coupon for the applicable Note.
“Remaining Average Life” means, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.





 
34
 




--------------------------------------------------------------------------------




“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due on or after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal (i) is to be prepaid pursuant to
paragraph 4B or (ii) is declared to be immediately due and payable pursuant to
paragraph 7A, as the context requires.
“Yield-Maintenance Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Called Principal of such Note
over the sum of (i) such Called Principal plus (ii) interest accrued thereon as
of (including interest due on) the Settlement Date with respect to such Called
Principal. The Yield-Maintenance Amount shall in no event be less than zero.
10B.    Other Terms.
“Acceptance” is defined in paragraph 2B(5).
“Acceptance Day” is defined in paragraph 2B(5).
“Acceptance Window” is defined in paragraph 2B(5).
“Accepted Note” is defined in paragraph 2B(5).
“Accumulated Funding Deficiency” means a funding deficiency described in section
302 of ERISA and section 412 of the Code.
“Additional Guarantor” is defined in paragraph 11N.
“Adjusted EBITDA” means Consolidated Net Income Before Taxes for the period of
four consecutive fiscal quarters ended on any date of determination plus, to the
extent deducted in the calculation thereof, Consolidated Interest Expense,
depreciation and amortization expenses, non-cash stock-based compensation
expense, non-cash pension, non-cash postretirement and non-cash nonqualified
expenses; provided that Adjusted EBITDA shall exclude non-cash gains or losses
resulting from the write-up or write-down of assets.
“Affiliate” means, without duplication, any Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
Holdings. A Person shall be deemed to control another Person if such first
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.
“Agreement” is defined in paragraph 12C.
“Agricultural Land” means land owned in fee by Holdings or its Subsidiaries
which is located in the State of Hawaii and zoned exclusively for agricultural
purposes, but excluding watershed land, conservation land and pastureland.





 
35
 




--------------------------------------------------------------------------------




“Anti-Corruption Laws” is defined in paragraph 8T.
“Anti-Money Laundering Laws” is defined in paragraph 8T.
“Applicable Cap Rates” means (i) 7.25% for Investment Properties, (ii) 9.00% for
Agricultural Land which is leased to third parties, (iii) 8.00% for Leased
Non-Agricultural Land which is located in the continental United States, and
(iv) 7.50% for Leased Non-Agricultural Land which is located in the State of
Hawaii.
“Appraised Value” means, at any time of determination, the value determined by
an appraisal, performed by an accredited appraiser no earlier than one year
prior to such time, which assumes no greater than a twelve-month marketing time
frame.
“Authorized Officer” means (i) in the case of the Company, any officer of the
Company designated as an “Authorized Officer” in the Information Schedule or any
officer of the Company designated as an “Authorized Officer” for the purpose of
this Agreement in a certificate executed by one of the Company’s then existing
Authorized Officers and (ii) in the case of Prudential, any officer of
Prudential designated as its “Authorized Officer” in the Information Schedule or
any officer of Prudential designated as its “Authorized Officer” for the purpose
of this Agreement in a certificate executed by one of its then existing
Authorized Officers. Any action taken under this Agreement on behalf of the
Company by any individual who on or after the date of this Agreement shall have
been an Authorized Officer of the Company and whom Prudential in good faith
believes to be an Authorized Officer of the Company at the time of such action
shall be binding on the Company even though such individual shall have ceased to
be an Authorized Officer of the Company, and any action taken under this
Agreement on behalf of Prudential by any individual who on or after the date of
this Agreement shall have been an Authorized Officer of Prudential, and whom the
Company in good faith believe to be an Authorized Officer of Prudential at the
time of such action shall be binding on Prudential even though such individual
shall have ceased to be an Authorized Officer of Prudential.
“Available Facility Amount” is defined in paragraph 2B(1).
“Bank Credit Agreement” means that certain Credit Agreement, dated as of June 4,
2012, by and among the Company, Bank of America, N.A., First Hawaiian Bank and
the other lenders and financial institutions party thereto, as the same may be
amended, amended and restated, supplemented, refinanced, replaced or otherwise
modified from time to time.
“Bankruptcy Law” is defined in clause (vii) of paragraph 7A.
“Beneficiaries” is defined in paragraph 11.
“Blocked Person” is defined in paragraph 8T.
“Business Day” is defined in paragraph 10A.
“Cancellation Date” is defined in paragraph 2D(iv).







 
36
 




--------------------------------------------------------------------------------




“Cancellation Fee” is defined in paragraph 2D(iv).
“Capitalized Lease Obligations” means, with respect to any Person, any rental
obligation of such Person which, under GAAP in effect as of June 29, 2012, is or
will be required to be capitalized on the books of such Person, taken at the
amount thereof accounted for as indebtedness (net of interest expense) in
accordance with such principles; provided, that the adoption or issuance of any
accounting standards after June 29, 2012 will not cause any rental obligation
that was not or would not have been a Capitalized Lease Obligation prior to such
adoption or issuance to be deemed a Capital Lease Obligation.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et. seq.), as amended, and the regulations
promulgated thereunder.
“Change of Control” means: (a) the acquisition, after the date hereof, by any
“person” or “group” (as such terms are used in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934) (but excluding any employee benefit plan of
such person or persons or their respective subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) of outstanding shares of voting stock of
Holdings representing more than 50% of voting control of Holdings; or (b) the
failure of Holdings to own 100% of the equity interests of the Company at any
time; or (c) the failure of Holdings to directly or indirectly own 100% of the
Equity Interests of Grace Pacific LLC, a Hawaii limited liability company, at
any time.
“CISADA” is defined in paragraph 8T.
“Closing Day” means, with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Confirmation of Acceptance for such Accepted Note, provided that (i) if the
Company and the Purchasers which are obligated to purchase any Accepted Notes
agree on an earlier Business Day for such closing, the “Closing Day” for such
Notes shall be such earlier Business Day, and (ii) if the closing of the
purchase and sale of any Accepted Notes is rescheduled pursuant to paragraph 2C,
the Closing Day for such Notes, for all purposes of this Agreement except
references to “original Closing Day” in paragraph 2D(iii), means the Rescheduled
Closing Day with respect to such Notes.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” is defined in the introductory paragraph hereto.
“Confirmation of Acceptance” is defined in paragraph 2B(5).
“Consolidated Interest Expense” means, for any period of determination thereof,
the sum of all amounts that would, in accordance with GAAP, be deducted in
computing Consolidated Net Income for such period on account of interest,
including without limitation, imputed interest in respect of Capitalized Lease
Obligations, fees in respect of letters of credit and bankers’ acceptance
financing and amortization of debt discount and expense.







 
37
 




--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any period of determination thereof, the
consolidated net income from continuing operations of Holdings and its
Subsidiaries as determined in accordance with GAAP, provided that the proceeds
of any sale or condemnation of real estate that is treated as a discontinued
operation pursuant to GAAP shall be treated as income from continuing operations
to the extent the net proceeds of such sale or condemnation have been reinvested
in real estate within twelve months from the date of sale or condemnation.
“Consolidated Net Income Before Taxes” means, for any period of determination
thereof, Consolidated Net Income for such period plus the sum of all deferred
and current federal, state, local and foreign income taxes that are deducted in
accordance with GAAP in computing Consolidated Net Income for such period.
“Consolidated Shareholders’ Equity” means, at any time of determination thereof
for Holdings and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum of (i) consolidated shareholders’ equity, and
(ii) any consolidated mezzanine equity (or other temporary or non-permanent
equity) resulting from the application of the Financial Accounting Standards
Board Accounting Standards Codification Topic 718, and related stock-based
compensation awards issued to management which are puttable upon a change of
control; provided, that any determination of Consolidated Shareholders’ Equity
shall exclude all non-cash adjustments to Consolidated Shareholders’ Equity
resulting from the application of the Financial Accounting Standards Board
Accounting Standards Codification Topic 960.
“Consolidated Total Assets” means, at any time of determination thereof and for
any Person, the consolidated total assets of such Person and Subsidiaries
determined in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Entity” means (i) any of the Subsidiaries of Holdings and any of
their or Holdings’ respective Controlled Affiliates and (ii) if Holdings has a
parent company, such parent company and its Controlled Affiliates.
“Credit Parties” means the Company and the Guarantors.
“Debt” means, as to any Person at the time of determination thereof without
duplication, (i) any indebtedness of such Person (A) for borrowed money,
including commercial paper and revolving credit lines, (B) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money or (C) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (ii) Capitalized Lease Obligations of such
Person, (iii) Guarantees, assumptions and endorsements by such Person (other
than endorsements of negotiable instruments for collection in the ordinary
course of business) of Debt of another Person, and (iv) Debt, whether or not
assumed, that is secured by Liens on the property or other assets of such
Person. “Debt”





 
38
 




--------------------------------------------------------------------------------




shall not include a reimbursement obligation incurred in connection with a
standby letter of credit issued (i) in support of trade payables or (ii) as
condition to receiving (A) a governmental entitlement, (B) a performance bond or
(C) a performance guaranty, in each case under the immediately preceding
clauses (i) and (ii) to the extent such reimbursement obligation is contingent
and to the extent the aggregate amount of such standby letters of credit does
not exceed $10,000,000.
“Delayed Delivery Fee” is defined in paragraph 2D(iii).
“Development Real Properties” means, at any time of determination, any real
property asset under development, construction, renovation or rehabilitation
that (i) is then treated as an asset under development under GAAP, (ii) is
located in the State of Hawaii, the Territory of Guam or the continental United
States, and (iii) has been designated by the Company in a written notice to the
holders of Notes as a “Development Real Property.”
“Environmental and Safety Laws” means all federal, state and local laws,
regulations and ordinances, relating to the discharge, handling, disposition or
treatment of Hazardous Materials and other substances or the protection of the
environment or of employee health and safety, including, without limitation,
CERCLA, the Hazardous Materials Transportation Act (49 U.S.C. Section 1801 et.
seq.), the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et.
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et.
seq.), the Clean Air Act (42 U.S.C. Section 7401 et. seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et. seq.), the Occupational Safety and
Health Act (29 U.S.C. Section 651 et. seq.) and the Emergency Planning and
Community Right-To-Know Act (42 U.S.C. Section 11001 et. seq.), each as the same
may be amended and supplemented.
“Environmental Liabilities and Costs” means, as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, contribution, cost recovery,
costs and expenses (including all fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, permit, order or
agreement with any federal, state or local Governmental Authority or other
Person, arising from environmental, health or safety conditions, or the release
or threatened release of a contaminant, pollutant or Hazardous Material into the
environment, resulting from the operations of such Person or its subsidiaries,
or breach of any Environmental and Safety Law or for which such Person or its
subsidiaries is otherwise liable or responsible.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.









 
39
 




--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations as the Company within the meaning of section 414(b) of the
Code, or any trade or business which is under common control with the Company
within the meaning of section 414(c) of the Code.
“Event of Default” means any of the events specified in paragraph 7A, provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act, and “Default” means any of such events, whether or not
any such requirement has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
“Facility” is defined in paragraph 2B(1).
“FASB” means the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants, or any successor body.
“Fixed Charges” means Consolidated Interest Expense for the period of four
consecutive fiscal quarters ended on any date of determination, plus preferred
dividends of Holdings accrued during such period, plus scheduled principal
payments (excluding balloon payments and amounts borrowed under the revolving
credit agreement that are classified as current liabilities under GAAP provided
no Default or Event of Default then exists under this Agreement or the Bank
Credit Agreement) of Holdings and its Subsidiaries for the period of four
consecutive fiscal quarters next succeeding such date of determination.
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of a country other than the United States of America or any state
thereof or the District of Columbia, provided that any Subsidiary that is not
described in the preceding clause, but which owns voting stock in one or more
Foreign Subsidiaries but owns no other material assets and does not engage in
any trade or business (other than acting as a holding company for such voting
stock in Foreign Subsidiaries) shall be deemed to be a Foreign Subsidiary
hereunder; provided further that any Subsidiary which is disregarded as separate
from its owner for United States federal income tax purposes and which owns
voting stock in one or more Foreign Subsidiaries shall be deemed to be a Foreign
Subsidiary.
“GAAP” has the meaning provided in paragraph 10C.
“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which Holdings or any Subsidiary conducts all or any part of its
business, or which asserts jurisdiction over any properties of Holdings or any
Subsidiary, or (b) any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.









 
40
 




--------------------------------------------------------------------------------




“Governmental Official” shall mean any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity.
“Guarantee” means, without duplication, any obligation, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation of any other Person (the primary obligor) in any
manner, directly or indirectly, and including any obligation: (a) to make any
loan, advance or capital contribution, or for the purchase of any property from,
any Person, in each case for the purpose of enabling such Person to maintain
working capital, net worth or any other balance sheet condition or to pay debts,
dividends or expenses except for advances, deposits and initial payments made in
the usual and ordinary course of business for the purchase or acquisition of
property or services; (b) to purchase materials, supplies or other property or
services if such obligation requires that payment for such materials, supplies
or other property or services be made regardless of whether or not delivery of
such materials, supplies or other property or services is ever made or tendered;
(c) to rent or lease (as lessee) any real or personal property (except for
leases in effect on December 31, 2011) if such obligation is absolute and
unconditional under conditions not customarily found in commercial leases then
in general use; or (d) of any partnership or joint venture in which such Person
is a general partner or joint venturer if such obligation is not expressly
non-recourse to such Person; but excluding contingent obligations under (i) a
completion guaranty issued in connection with a real estate development project
to the extent contingent and not constituting a direct or indirect obligation to
repay Debt, and (ii) environmental indemnification agreements.
“Guaranteed Obligations” is defined in paragraph 11A.
“Guarantors” means (i) each of Holdings, A&B II, LLC, a Hawaii limited liability
company, Grace Pacific LLC, a Hawaii limited liability company, and (ii) each
Person that hereafter becomes a party to the Multiparty Guaranty pursuant to the
requirements of paragraph 5G.
“Hazardous Materials” means (a) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances” or any other formulations intended to define,
list or classify substances by reason of their deleterious properties, (b) any
oil, petroleum or petroleum derived substance, (c) any flammable substances or
explosives, (d) any radioactive materials, (e) asbestos in any form,
(f) electrical equipment that contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million,
(g) pesticides or (h) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental agency or
authority or which may or could pose a hazard to the health and safety of
persons in the vicinity thereof.
“Hedge Treasury Note(s)” means, with respect to any Accepted Notes, the United
States Treasury Note or Notes whose duration (as determined by Prudential) most
closely matches the duration of such Accepted Notes.
“Holdings” is defined in the introductory paragraph hereto.







 
41
 




--------------------------------------------------------------------------------




“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases for portfolio investment
purposes of such shares, equity interests, securities or rights which, together
with any shares, equity interests, securities or rights then owned, represent
less than 5% of the equity interests or beneficial ownership of such corporation
or other entity, and such offer or purchase has not been duly approved by the
board of directors of such corporation or the equivalent governing body of such
other entity prior to the date on which the Company makes the Request for
Purchase of such Note.
“including” means, unless the context clearly requires otherwise, “including
without limitation”.
“Institutional Investor” means an insurance company, bank, pension fund,
investment company, “qualified institutional buyer” (as such term is defined
under Rule 144A promulgated under the Securities Act, or any successor law, rule
or regulation), “accredited investor” (as such term is defined under Regulation
D promulgated under the Securities Act, or any successor law, rule or
regulation) or other Person with assets in excess of $50,000,000 that invests in
securities for its own account or as a dealer.
“Issuance Period” is defined in paragraph 2B(2).
“Investment Properties” means developed real estate investment properties
located in the State of Hawaii or the continental United States and owned in fee
by Holdings or its Subsidiaries, but excluding Development Real Properties,
Agricultural Land (whether leased to third parties or operated by Holdings or
any of its Subsidiaries), Leased Non-Agricultural Land and agriculture-related
properties such as hydroelectric facilities and solar equipment.
“Joinder Agreement” means a joinder agreement to the Multiparty Guaranty,
substantially in the form of Exhibit D.
“Leased Non-Agricultural Land” means land owned in fee by Holdings or its
Subsidiaries, other than Agricultural Land, located in the State of Hawaii or
the continental United States and leased to third parties on arms’-length terms,
which land has improvements situated thereon in which none of Holdings or its
Subsidiaries has an ownership interest.
“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any purchase money mortgage, conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement (exclusive of filings for
precautionary purposes only) under the Uniform Commercial Code of any
jurisdiction).
“margin stock” is defined in paragraph 8I.







 
42
 




--------------------------------------------------------------------------------




“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, condition (financial or otherwise) or
operations of Holdings and its Subsidiaries taken as a whole, (b) a material
impairment of the ability of any Credit Party to perform its obligations under
any Transaction Document, or (c) a material adverse effect on the material
rights and remedies of the Purchasers taken as a whole, which material adverse
effect was not caused by any Purchaser.
“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
“Multiparty Guaranty” is defined in paragraph 11.
“NOI from Investment Properties” means, for any period of determination thereof
for Holdings and its Subsidiaries, the consolidated cash revenues attributable
to all Investment Properties less operating expenses, real property taxes, taxes
on gross revenue, common area maintenance expenses, ground and other rents,
other rental expenses, and charges for property management related thereto, but
in no event shall take into account tenant deposits, refunds of tenant deposits,
tenant improvements paid for by Holdings or its Subsidiaries, reimbursement by
tenants to Holdings or its Subsidiaries for tenant improvements paid for by
Holdings or its Subsidiaries, allowances for bad debts, gains or losses from the
sales of leased property, depreciation and amortization, overhead allocations
that are not directly associated with the property, or state and federal income
taxes.
“NOI from Leased Agricultural Land” means, for any period of determination
thereof for Holdings and its Subsidiaries, the consolidated cash revenues
attributable to all Agricultural Land which is leased to third parties on
arms’-length terms less operating expenses, real property taxes, taxes on gross
revenue, and charges for property management related thereto, but in no event
shall take into account tenant deposits, refunds of tenant deposits, tenant
improvements paid for by Holdings or its Subsidiaries, reimbursement by tenants
to Holdings or its Subsidiaries for tenant improvements paid for by Holdings or
its Subsidiaries, allowances for bad debts, gains or losses from the sales of
leased property, depreciation and amortization, overhead allocations that are
not directly associated with the property, or state and federal income taxes.
“NOI from Leased Non-Agricultural Land” means, for any period of determination
thereof for Holdings and its Subsidiaries, the consolidated cash revenues
attributable to all Leased Non-Agricultural Land less operating expenses, real
property taxes, taxes on gross revenue, and charges for property management
related thereto, but in no event shall take into account tenant deposits,
refunds of tenant deposits, tenant improvements paid for by Holdings or its
Subsidiaries, reimbursement by tenants to Holdings or its Subsidiaries for
tenant improvements paid for by Holdings or its Subsidiaries, allowances for bad
debts, gains or losses from the sales of leased property, depreciation and
amortization, overhead allocations that are not directly associated with the
property, or state and federal income taxes.
“NOI from Unencumbered Investment Properties” means, for any period of
determination thereof for Holdings and its Subsidiaries, the consolidated cash
revenues attributable to Unencumbered Investment Properties less operating
expenses, real property taxes, taxes on gross revenue, common area maintenance
expenses, ground and other rents, other rental





 
43
 




--------------------------------------------------------------------------------




expenses, and charges for property management related thereto, but in no event
shall take into account tenant deposits, refunds of tenant deposits, tenant
improvements paid for by Holdings or its Subsidiaries, reimbursement by tenants
to Holdings or its Subsidiaries for tenant improvements paid for by Holdings or
its Subsidiaries, allowances for bad debts, gains or losses from the sales of
leased property, depreciation and amortization, overhead allocations that are
not directly associated with the property, or state and federal income taxes.
“NOI from Unencumbered Leased Agricultural Land” means, for any period of
determination thereof for Holdings and its Subsidiaries, the consolidated cash
revenues attributable to Unencumbered Leased Agricultural Land, less operating
expenses, real property taxes, taxes on gross revenue, and charges for property
management related thereto, but in no event shall take into account tenant
deposits, refunds of tenant deposits, tenant improvements paid for by Holdings
or its Subsidiaries, reimbursement by tenants to Holdings or its Subsidiaries
for tenant improvements paid for by Holdings or its Subsidiaries, allowances for
bad debts, gains or losses from the sales of leased property, depreciation and
amortization, overhead allocations that are not directly associated with the
property, or state and federal income taxes.
“NOI from Unencumbered Leased Non-Agricultural Land” means, for any period of
determination thereof for Holdings and its Subsidiaries, the consolidated cash
revenues attributable to all Unencumbered Leased Non-Agricultural Land less
operating expenses, real property taxes, taxes on gross revenue, and charges for
property management related thereto, but in no event shall take into account
tenant deposits, refunds of tenant deposits, tenant improvements paid for by
Holdings or its Subsidiaries, reimbursement by tenants to Holdings or its
Subsidiaries for tenant improvements paid for by Holdings or its Subsidiaries,
allowances for bad debts, gains or losses from the sales of leased property,
depreciation and amortization, overhead allocations that are not directly
associated with the property, or state and federal income taxes.
“Notes” is defined in paragraph 1C.
“OFAC” is defined in paragraph 8T.
“OFAC Listed Person” is defined in paragraph 8T.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate signed in the name of Holdings
and/or the Company, as applicable, by a Responsible Officer of such Person.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.
“Permitted Assets” means (i) where any Property Sub or any assets of a Property
Sub or of the Company have been sold or otherwise transferred, assets, including
real estate, to be used by the Company or any Property Sub in conducting
Property Development Activities, the Property Management Business, agribusiness
or the aggregate business and (ii) in all other





 
44
 




--------------------------------------------------------------------------------




instances, assets, including real estate, to be used in conducting Property
Development Activities, the Property Management Business, agribusiness or the
aggregate business.
“Permitted Debt” means: (i) any unsecured Debt of the Company or a Subsidiary
(exclusive of Debt owed to the Company or a Subsidiary) selected by the Company,
so long as the aggregate amount of all proceeds from sales or other dispositions
which are made after December 31, 2011 pursuant to the proviso appearing in
clauses (iv) or (v) of paragraph 6B(3) of this Agreement, the Prior Agreement or
a predecessor agreement thereto and that are applied to the prepayment of such
unsecured Debt pursuant to this clause (i) does not exceed $150,000,000; and
(ii) after the $150,000,000 basket in clause (i) has been fully utilized, all
unsecured Debt of the Company and Subsidiaries (exclusive of any Debt owed to
the Company or a Subsidiary thereof) on a pro rata basis, provided that if the
Notes and any Principal Credit Facility have become secured pursuant to
paragraph 6B(1)(v)(b) at the applicable time after the $150,000,000 basket in
clause (i) has been fully utilized, then “Permitted Debt” at such time shall
mean the Notes and any Principal Credit Facility which have become secured
pursuant to paragraph 6B(v)(b) on a pro rata basis.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan” (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by Holdings, the Company or any ERISA
Affiliate.
“Principal Credit Facility” means (a) the Bank Credit Agreement and (b) with
regard to Holdings or any Subsidiary, any other credit agreement, loan
agreement, note purchase agreement or similar agreement under which credit
facilities in the aggregate principal or commitment amount of at least
$40,000,000 are provided for, in each case, as any of the same may be amended,
amended and restated, supplemented or otherwise modified from time to time;
provided, however, that the immediately preceding clause (b) shall exclude
(i) all purchase money debt, (ii) all construction and other project financings,
and (iii) all nonrecourse loans and credit facilities, and guaranties in respect
thereof. Nonrecourse shall, for purposes of this definition, include (a) limited
recourse loans and credit facilities at all times during which the recourse
portion of such loans and credit facilities (including commitments in respect
thereof) is not in excess of $40,000,000, and (b) fully recourse mortgage and
similar financings obtained by a Subsidiary of the Company if the mortgaged real
property constitutes substantially all of the assets of such Subsidiary.
“Prior Agreement” is defined in paragraph 1A.
“Priority Debt” means, at any time of determination thereof, and without
duplication, the Company’s, Holdings’ and the other Guarantors’ Debt secured by
a Lien, plus all Debt of Holdings’ Subsidiaries (other than the Company and the
Subsidiaries of Holdings which are Guarantors), both secured and unsecured.
“Prohibited Transaction” means any transaction described in section 406 of ERISA
which is not exempt by reason of section 408 of ERISA or the transitional rules
set forth in



 
45
 




--------------------------------------------------------------------------------




section 414(c) of ERISA and any transaction described in section 4975(c) of the
Code which is not exempt by reason of section 4975(c) (2) or section 4975(d) of
the Code, or the transitional rules of section 2003(c) of ERISA.
“Property” means all real property owned or leased by Holdings, the Company or
any of the other Subsidiaries, and all personal property owned or leased by
Holdings, the Company or any other Subsidiary.
“Property Development Activities” means land acquisition and development
activities, the principal objective of which is to acquire and develop real
property for sale or other disposition.
“Property Management Business” means the managing, leasing, selling and
purchasing of real property.
“Property Subs” means Subsidiaries that exist on the date hereof or that are
subsequently formed or acquired and, in each case, whose principal business
activities are to engage in Property Development Activities.
“Prudential” means Prudential Investment Management, Inc. and any successor
thereto.
“Prudential Affiliate” means (i) any corporation or other entity controlling,
controlled by, or under common control with, Prudential and (ii) any managed
account or investment fund which is managed by Prudential or a Prudential
Affiliate described in clause (i) of this definition. For purposes of this
definition the terms “control”, “controlling” and “controlled” means the
ownership, directly or through subsidiaries, of a majority of a corporation’s or
other Person’s Voting Stock or equivalent voting securities or interests.
“Purchasers” means (i) each holder of Notes which is a signatory to this
Agreement, and (ii) with respect to any Shelf Notes, Prudential and/or the
Prudential Affiliate(s) which are purchasing such Notes.
“Request for Purchase” is defined in paragraph 2B(3).
“Required Holders” means the holder or holders of at least a majority of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding and, if no Notes are outstanding,
means Prudential.
“Rescheduled Closing Day” is defined in paragraph 2C.
“Responsible Officer” means any of Holdings’ or the Company’s (as applicable)
chief financial officer, principal accounting officer, treasurer, controller or
chief legal officer and any other officer of Holdings or the Company with
responsibility for the administration of the relevant portion of this Agreement
or matters referenced herein. Any document delivered hereunder that is signed by
a Responsible Officer of Holdings or the Company shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of Holdings or the Company and such Responsible Officer shall
be conclusively presumed to have acted on behalf of Holdings or the Company, as
applicable.





 
46
 




--------------------------------------------------------------------------------




“Restricted Payments” is defined in paragraph 6C.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Series” is defined in paragraph 1C.
“Series AX Notes” is defined in paragraph 1B.
“Series BX Notes” is defined in paragraph 1B.
“Series CX Notes” is defined in paragraph 1B.
“Series D Notes” is defined in paragraph 1B.
“Series E Notes” is defined in paragraph 1B.
“Series F Notes” is defined in paragraph 1B.
“Shelf Notes” is defined in paragraph 1C.
“Significant Holder” means (i) Prudential or any Prudential Affiliate, so long
as Prudential or any Prudential Affiliate shall hold any Note or the Issuance
Period has not terminated or (ii) any other holder of at least 10% of the
aggregate principal amount of the Notes of any Series from time to time
outstanding.
“Significant Line of Business” means a line of business or an operating
division, the book value of which is, on the date determination, equal to 5% or
more of Consolidated Shareholders’ Equity.
“Significant Subsidiary” means any direct or indirect Subsidiary of Holdings,
the net worth of which is, on the date of determination, 5% or more of
Consolidated Shareholders’ Equity.
“Structuring Fee” is defined in Section 2D(i).
“Subsidiary” means, as to any Person, any other company, whether operating as a
corporation, joint venture, partnership, limited liability company or other
entity, which is consolidated with such Person in accordance with GAAP. Unless
the context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of Holdings.
“Third Party” means any Person other than Holdings or its Subsidiaries.
“Total Adjusted Asset Value” means, at any time of determination thereof,
without duplication, (a) the real estate leasing property value (which shall be
deemed to be equal to the sum of (i) NOI from Investment Properties for the then
or most recently ended two consecutive fiscal quarters multiplied by two divided
by the Applicable Cap Rates, plus (ii) NOI from Leased Agricultural Land for the
then or most recently ended two consecutive fiscal quarters multiplied by two
divided by the Applicable Cap Rates, plus (iii) NOI from Leased Non-Agricultural
Land





 
47
 




--------------------------------------------------------------------------------




for the then or most recently ended two consecutive fiscal quarters multiplied
by two divided by the Applicable Cap Rates), plus (b) the greater of (x) EBITDA
(as defined below) generated from the agricultural division of Holdings and its
Subsidiaries (excluding, as an abundance of caution, NOI from Leased
Agricultural Land) for the period of four consecutive fiscal quarters then or
most recently ended divided by 20.0%, and (y) the Appraised Value of
Agricultural Land which is not leased to third parties (provided that the
determination of whether or not to obtain the appraisal necessary to determine
the Appraised Value shall be made at the option of the Company and if the
Company does not elect to have an appraisal performed, then clause (x) will be
deemed to be greater than clause (y)), plus (c) the book value of Development
Real Properties owned by Holdings or any of its Subsidiaries (with such book
value, in the case of a less than wholly-owned Subsidiary or any other entity
(other than a Subsidiary) in which Holdings or any of its Subsidiaries owns an
equity interest (each, a “Joint Venture Entity”), to be (i) with respect to a
consolidated Joint Venture Entity, equal to the net assets of such Joint Venture
Entity less the non-controlling interest in such Joint Venture Entity as
reflected on the most recent consolidated balance sheet of Holdings required to
be delivered pursuant to paragraph 5A(i) or (ii), or (ii) with respect to an
unconsolidated Joint Venture Entity, equal to the book value of Holdings’ direct
or indirect investment in such Joint Venture Entity), provided that the
aggregate amount under this clause (c) shall not comprise more than 30% of the
consolidated total assets of Holdings and its Subsidiaries (less cash, cash
equivalents, marketable securities, goodwill, non-controlling interest and
pension assets) in accordance with GAAP for the most recent fiscal quarter with
respect to which financial statements are required to be delivered pursuant to
paragraph 5A(i) or (ii), plus (d) the value of the Grace Pacific business (which
shall be deemed to be equal to Adjusted EBITDA (but calculated solely with
respect to A&B II, Inc. and its Subsidiaries for the then or most recently ended
period of four consecutive fiscal quarters) divided by 16.67%). For purpose of
clause (b) of this definition, “EBITDA” means the operating profit of the
agricultural division of Holdings and its Subsidiaries, but prior to the
deduction in the determination thereof of any expenses in respect of
depreciation and amortization.
Notwithstanding anything to the contrary in the foregoing portions of this
definition or in the final paragraph of paragraph 6A (immediately preceding
paragraph 6B), any asset or Person (together with such Person’s Subsidiaries)
acquired by Holdings or any of its Subsidiaries, for purpose of determining the
“Total Adjusted Asset Value,” shall be valued at net book value during the
period from the consummation of such acquisition until the last day of the first
four full fiscal quarters occurring after the consummation of such acquisition.
“Transaction Documents” means this Agreement (including the Multiparty
Guaranty), the Notes and any and all other agreements and instruments from time
to time executed and delivered by or on behalf of any Credit Party related
thereto.
“Transferee” means any Institutional Investor that is the direct or indirect
transferee of all or any part of any Note purchased under this Agreement.
“Triggering Event” means the date, occurring on or before June 30, 2016, on
which Holdings or the Company publicly announces it intends to cease the
business of cultivating and producing raw sugar.







 
48
 




--------------------------------------------------------------------------------




“Triggering Event Adjusted EBITDA” means Consolidated Net Income Before Taxes
for the period of four consecutive fiscal quarters ended on any date of
determination plus, to the extent deducted in the calculation thereof, (i)
Consolidated Interest Expense, (ii) depreciation and amortization expenses,
(iii) non-cash stock-based compensation expense, (iv) non-cash pension, non-cash
postretirement and non-cash nonqualified expenses, and (v) non-recurring
one-time expenses (whether cash or non-cash) incurred in accordance with GAAP in
connection with or as a result of the Triggering Event; provided that the
aggregate amount added back under this clause (v) for all periods shall not
exceeed $45,000,000 and shall only be permitted to be added back for so long as
incurred no later than the date that is 18 months after the Triggering Event;
provided that Triggering Event Adjusted EBITDA shall exclude non-cash gains or
losses resulting from the write-up or write-down of assets.
“Undeveloped Land” means (i) land owned in fee by the Company or any Subsidiary
as of December 31, 2014 which at the time of determination has not been
developed for commercial or residential purposes, (ii) land acquired by the
Company or any Subsidiary subsequent to December 31, 2014 pursuant to a Code
section 1031 like-kind exchange (in exchange for land described in clause (i) or
(ii) of this definition) which at the time of determination has not been
developed for commercial or residential purposes, or (iii) capital stock or
other equity interests of a Subsidiary which owns as its principal asset,
directly or indirectly, Undeveloped Land described in clause (i) or (ii) of this
definition.
“Unencumbered Agricultural Division Assets” means assets of the agricultural
division of Holdings and its Subsidiaries which: (i) are not subject to a
mortgage or any other Lien, other than (a) Liens for taxes not yet due or which
are being actively contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP, and
(b) Liens incidental to the conduct of the owner of such asset’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances of credit, or the guarantee,
maintenance, extension or renewal of the same, and which do not in the aggregate
materially detract from the value of the applicable asset, or materially impair
the use thereof; (ii) are not subject to any agreement (including (x) any
agreement governing Debt incurred in order to finance or refinance the
acquisition of such asset, and (y) if applicable, the organizational documents
of Holdings or any Subsidiary) that prohibits or limits the ability of Holdings
or any Subsidiary, as the case may be, to create, incur, assume or suffer to
exist any Lien upon any assets or equity interest of Holdings or any Subsidiary
except for covenants that are not materially more restrictive than the covenants
contained in this Agreement, in favor of holders of unsecured Debt of Holdings
and its Subsidiaries not prohibited hereunder; and (iii) are not subject to any
agreement (including (x) any agreement governing Debt incurred in order to
finance or refinance the acquisition of such asset, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that entitles any Person
to the benefit of any Lien on any assets or equity interests of Holdings or any
Subsidiary or would entitle any Person to the benefit of any Lien on such assets
or equity interests upon the occurrence of any contingency (including pursuant
to an “equal and ratable” clause). No such asset owned by a Subsidiary of
Holdings shall be deemed to be an Unencumbered Agricultural Division Asset
unless (1) both such asset and all equity interests of the Subsidiary which
holds legal title to such asset is not subject to any Lien, (2) each intervening
entity between Holdings and such Subsidiary does not have any Debt for borrowed
money, and (3) no event has occurred or condition exists described in
paragraph 7A(vi)-(xi) of




 

 
49
 




--------------------------------------------------------------------------------




this Agreement (assuming that such provisions applied to such Subsidiary) with
respect to such Subsidiary.
“Unencumbered Agricultural Land” means Agricultural Land which: (i) is not
subject to a mortgage or any other Lien, other than (a) Liens for taxes not yet
due or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, and (b) Liens incidental to the conduct of the owner of such
property’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
of credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of the
applicable property, or materially impair the use thereof; (ii) is not subject
to any agreement (including (x) any agreement governing Debt incurred in order
to finance or refinance the acquisition of such land, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that prohibits or limits
the ability of Holdings or any Subsidiary, as the case may be, to create, incur,
assume or suffer to exist any Lien upon any assets or equity interest of
Holdings, or any Subsidiary except for covenants that are not materially more
restrictive than the covenants contained in this Agreement, in favor of holders
of unsecured Debt of Holdings and its Subsidiaries not prohibited hereunder; and
(iii) is not subject to any agreement (including (x) any agreement governing
Debt incurred in order to finance or refinance the acquisition of such land, and
(y) if applicable, the organizational documents of Holdings or any Subsidiary)
that entitles any Person to the benefit of any Lien on any assets or equity
interests of Holdings or any Subsidiary or would entitle any Person to the
benefit of any Lien on such assets or equity interests upon the occurrence of
any contingency (including pursuant to an “equal and ratable” clause). No such
land owned by a Subsidiary of Holdings shall be deemed to be Unencumbered
Agricultural Land unless (1) both such land and all equity interests of the
Subsidiary which holds legal title to such land is not subject to any Lien,
(2) each intervening entity between Holdings and such Subsidiary does not have
any Debt for borrowed money, and (3) no event has occurred or condition exists
described in paragraph 7A(vi)-(xi) of this Agreement (assuming that such
provisions applied to such Subsidiary) with respect to such Subsidiary.
“Unencumbered EBITDA” means, for any period of determination, with respect to
Holdings and its Subsidiaries on a consolidated basis, without duplication,
(i) Adjusted EBITDA derived from Unencumbered Investment Properties and
Unencumbered Leased Agricultural Land, (ii) Adjusted EBITDA generated from the
agricultural division of Holdings and its Subsidiaries but only to the extent
the assets in the agricultural division are Unencumbered Agricultural Division
Assets, and (iii) Adjusted EBITDA calculated solely with respect to A&B II, LLC
and its Subsidiaries, provided that amounts under this clause (iii) shall be
excluded from the calculation of Unencumbered EBITDA if, at any time during such
period of determination, any Debt of A&B II, LLC or its Subsidiaries is secured
by a consensual Lien except that only Adjusted EBITDA of GLP Asphalt LLC shall
be excluded from the calculation of Unencumbered EBITDA if the only Debt of
A&B II, LLC or its Subsidiaries which is secured by a consensual Lien consists
of (1) the bank facility from Wells Fargo Bank, N.A. in favor of GLP Asphalt LLC
in an aggregate commitment or outstanding principal amount not to exceed $30
million, or any extensions (including by amendments or amendments and
restatements), refinancings or replacements of such bank facility in an
aggregate commitment or outstanding principal amount not to exceed $30 million,
and/or (2) the term loan from Bank of Hawaii in







 
50
 




--------------------------------------------------------------------------------




favor of GLP Asphalt LLC in an aggregate outstanding principal amount not to
exceed the original aggregate principal amount of $14 million, as reduced from
time to time in accordance with its originally scheduled principal amortization
(and only until its final maturity date of March 1, 2021).
“Unencumbered Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered EBITDA for the period of four (4)
consecutive fiscal quarters ending on such date to (b) Unencumbered Fixed
Charges determined as of such date.
“Unencumbered Fixed Charges” means, for any date of determination, with respect
to Holdings and its Subsidiaries on a consolidated basis, the portion of
Consolidated Interest Expense attributable to Unsecured Debt for the period of
four (4) consecutive fiscal quarters ending on such date, plus preferred
dividends of Holdings accrued during such period, plus scheduled principal
payments with respect to Unsecured Debt (excluding balloon payments and amounts
outstanding under the Bank Credit Agreement that are classified as current
liabilities under GAAP but only to the extent that no Default or Event of
Default then exists under this Agreement or the Bank Credit Agreement) of
Holdings and its Subsidiaries for the period of twelve months next succeeding
such date of determination.
“Unencumbered Income Producing Assets Value” means, at any time of determination
thereof, without duplication, (i) the NOI from Unencumbered Investment
Properties for the then or most recently ended two consecutive fiscal quarters
multiplied by two divided by the Applicable Cap Rates, plus (ii) the NOI from
Unencumbered Leased Agricultural Land for the then or most recently ended two
consecutive fiscal quarters multiplied by two divided by the Applicable Cap
Rates, plus (iii) the NOI from Unencumbered Leased Non-Agricultural Land for the
then or most recently ended two consecutive fiscal quarters multiplied by two
divided by the Applicable Cap Rates, plus (iv) the greater of (x) EBITDA
generated from the agricultural division of Holdings and its Subsidiaries but
only to the extent the assets in the agricultural division are Unencumbered
Agricultural Division Assets (excluding, as an abundance of caution, NOI from
Leased Agricultural Land) for the period of four consecutive fiscal quarters
then or most recently ended divided by 20.0%, and (y) the Appraised Value of
Unencumbered Agricultural Land which is not leased to third parties (provided
that the determination of whether or not to obtain the appraisal necessary to
determine the Appraised Value shall be made at the option of the Company and if
the Company does not elect to have an appraisal performed, then clause (x) will
be deemed to be greater than clause (y)), plus (v) the value of the Grace
Pacific business (which shall be deemed to be equal to Adjusted EBITDA (but
calculated solely with respect to A&B II, LLC and its Subsidiaries for the then
or most recently ended period of four consecutive fiscal quarters) divided by
16.67%), provided that amounts under this clause (v) shall be excluded from the
calculation of Unencumbered Income Producing Assets Value if, at such time of
determination or at any time during such then or most recently ended period of
four consecutive fiscal quarters, any Debt of A&B II, LLC or its Subsidiaries is
or was secured by a consensual Lien, except that only the value of GLP Asphalt
LLC (which shall be deemed to be equal to Adjusted EBITDA (but calculated solely
with respect to GLP Asphalt LLC and its Subsidiaries for the then or most
recently ended period of four consecutive fiscal quarters) divided by 16.67%)
shall be excluded from the calculation of Unencumbered Income Producing Assets
Value if the only Debt of A&B II, LLC or its Subsidiaries which is or was
secured by a







 
51
 




--------------------------------------------------------------------------------




consensual Lien consists or consisted of (1) the bank facility from Wells Fargo
Bank, N.A. in favor of GLP Asphalt LLC in an aggregate commitment or outstanding
principal amount not to exceed $30 million, or any extensions (including by
amendments or amendments and restatements), refinancings or replacements of such
bank facility in an aggregate commitment or outstanding principal amount not to
exceed $30 million, and/or (2) the term loan from Bank of Hawaii in favor of GLP
Asphalt LLC in an aggregate outstanding principal amount not to exceed the
original aggregate principal amount of $14 million, as reduced from time to time
in accordance with its originally scheduled principal amortization (and only
until its final maturity date of March 1, 2021), plus (vi) the net book value
(i.e., the book value net of liabilities, whether secured or unsecured) of
Development Real Properties owned by Holdings or any of its Subsidiaries (with
such net book value, in the case of a less than wholly-owned Subsidiary or any
other entity (other than a Subsidiary) in which Holdings or any of its
Subsidiaries owns an equity interest (each, a “Joint Venture Entity”), to be
included in the determination of “Unencumbered Income Producing Assets Value”,
but only (I) in the case of a consolidated Joint Venture Entity, to the extent
of the applicable ownership percentage held by Holdings and its Subsidiaries
multiplied by such net book value, and (II) in the case of an unconsolidated
Joint Venture Entity, to the extent of such net book value, provided that (X)
such aggregate net book value of Development Real Properties owned by Holdings
or any of its wholly-owned Subsidiaries shall be included in the determination
of Unencumbered Income Producing Assets Value only to the extent it comprises
10% or less of the Unencumbered Income Producing Assets Value, and (Y) such
aggregate net book value of Development Real Properties held by Joint Venture
Entities shall be included in the determination of Unencumbered Income Producing
Assets Value only to the extent it comprises 5% or less of the Unencumbered
Income Producing Assets Value, and (vii) the book value of notes receivable held
directly by Holdings or its Subsidiaries (or indirectly through a Person other
than Holdings or its Subsidiaries) from Persons other than Holdings or any of
its Subsidiaries, and the book value of mezzanine equity investments held
directly by Holdings or its Subsidiaries (or indirectly through a Person other
than Holdings or its Subsidiaries) in other Persons (but (I) without duplication
of the immediately preceding clause (vi), and (II) in the case of any note
receivable or mezzanine equity investment held by a Person other than Holdings
or a wholly-owned Subsidiary, the book value thereof shall be included in the
determination of Unencumbered Income Producing Assets Value only to the extent
of the amount of such book value multiplied by the applicable percentage of such
Person which is owned by Holdings and its Subsidiaries in the aggregate),
provided that the aggregate book value of such notes receivable and mezzanine
investments shall be included in the determination of Unencumbered Income
Producing Assets Value only to the extent it comprises 5% or less of the
Unencumbered Income Producing Assets Value, provided further that the aggregate
of the net book value and the book value (as applicable) of the assets described
in the immediately preceding clauses (vi) and (vii) shall be included in the
determination of Unencumbered Income Producing Assets Value only to the extent
it comprises 15% or less of the Unencumbered Income Producing Assets Value. For
purpose of clause (iv) of this definition, “EBITDA” means the operating profit
of the agricultural division of Holdings and its Subsidiaries, but prior to the
deduction in the determination thereof of any expenses in respect of
depreciation and amortization.
Notwithstanding anything to the contrary in the foregoing portions of this
definition or in the final paragraph of paragraph 6A (immediately preceding
paragraph 6B), any asset or Person (together with such Person’s Subsidiaries)
acquired by Holdings or any of its Subsidiaries, for





 
52
 




--------------------------------------------------------------------------------




purpose of determining the “Unencumbered Income Producing Asset Value,” shall be
valued at net book value during the period from the consummation of such
acquisition until the last day of the first four full fiscal quarters occurring
after the consummation of such acquisition.
“Unencumbered Investment Properties” means Investment Properties which (i) are
not subject to a mortgage or any other Lien, other than (a) Liens for taxes not
yet due or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, and (b) Liens incidental to the conduct of the owner of such
property’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
of credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of the
applicable property, or materially impair the use thereof; (ii) are not subject
to any agreement (including (x) any agreement governing Debt incurred in order
to finance or refinance the acquisition of such project, and (y) if applicable,
the organizational documents of Holdings or any Subsidiary) that prohibits or
limits the ability of Holdings or any Subsidiary, as the case may be, to create,
incur, assume or suffer to exist any Lien upon any assets or equity interest of
Holdings, or any Subsidiary except for covenants that are not materially more
restrictive than the covenants contained in this Agreement, in favor of holders
of unsecured Debt of Holdings and its Subsidiaries not prohibited hereunder; and
(iii) are not subject to any agreement (including (x) any agreement governing
Debt incurred in order to finance or refinance the acquisition of such project,
and (y) if applicable, the organizational documents of Holdings or any
Subsidiary) that entitles any Person to the benefit of any Lien on any assets or
equity interests of Holdings or any Subsidiary or would entitle any Person to
the benefit of any Lien on such assets or equity interests upon the occurrence
of any contingency (including pursuant to an “equal and ratable” clause). No
such Investment Property owned by a Subsidiary of Holdings shall be deemed to be
an Unencumbered Investment Property unless (1) both such project and all equity
interests of the Subsidiary which holds legal title to such project is not
subject to any Lien, (2) each intervening entity between Holdings and such
Subsidiary does not have any Debt for borrowed money, and (3) no event has
occurred or condition exists described in paragraph 7A(vi)-(xi) of this
Agreement (assuming that such provisions applied to such Subsidiary) with
respect to such Subsidiary
“Unencumbered Leased Agricultural Land” means Agricultural Land which is leased
to third parties on arms’-length terms and which: (i) is not subject to a
mortgage or any other Lien, other than (a) Liens for taxes not yet due or which
are being actively contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP, (b) Liens
incidental to the conduct of the owner of such property’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances of credit, or the guarantee,
maintenance, extension or renewal of the same, and which do not in the aggregate
materially detract from the value of the applicable property, or materially
impair the use thereof, and (c) arms’-length operating leases with third-party
lessees; (ii) is not subject to any agreement (including (x) any agreement
governing Debt incurred in order to finance or refinance the acquisition of such
land, and (y) if applicable, the organizational documents of Holdings or any
Subsidiary) that prohibits or limits the ability of Holdings or any Subsidiary,
as the case may be, to create, incur, assume or suffer to exist any Lien upon
any assets or equity interest of Holdings, or any Subsidiary except for
covenants that are not materially more restrictive than the covenants contained
in this





 
53
 




--------------------------------------------------------------------------------




Agreement, in favor of holders of unsecured Debt of Holdings and its
Subsidiaries not prohibited hereunder; and (iii) is not subject to any agreement
(including (x) any agreement governing Debt incurred in order to finance or
refinance the acquisition of such land, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that entitles any Person
to the benefit of any Lien on any assets or equity interests of Holdings or any
Subsidiary or would entitle any Person to the benefit of any Lien on such assets
or equity interests upon the occurrence of any contingency (including pursuant
to an “equal and ratable” clause). No such land owned by a Subsidiary of
Holdings shall be deemed to be Unencumbered Leased Agricultural Land unless
(1) both such land and all equity interests of the Subsidiary which holds legal
title to such land is not subject to any Lien, (2) each intervening entity
between Holdings and such Subsidiary does not have any Debt for borrowed money,
and (3) no event has occurred or condition exists described in
paragraph 7A(vi)-(xi) of this Agreement (assuming that such provisions applied
to such Subsidiary) with respect to such Subsidiary.
“Unencumbered Leased Non-Agricultural Land” means Leased Non-Agricultural Land
which: (i) is not subject to a mortgage or any other Lien, other than (a) Liens
for taxes not yet due or which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP, (b) Liens incidental to the conduct of the owner of such
property’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
of credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of the
applicable property, or materially impair the use thereof, and (c) arms’-length
operating leases with third-party lessees; (ii) is not subject to any agreement
(including (x) any agreement governing Debt incurred in order to finance or
refinance the acquisition of such land, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that prohibits or limits
the ability of Holdings or any Subsidiary, as the case may be, to create, incur,
assume or suffer to exist any Lien upon any assets or equity interest of
Holdings, or any Subsidiary except for covenants that are not materially more
restrictive than the covenants contained in this Agreement, in favor of holders
of unsecured Debt of Holdings and its Subsidiaries not prohibited hereunder; and
(iii) is not subject to any agreement (including (x) any agreement governing
Debt incurred in order to finance or refinance the acquisition of such land, and
(y) if applicable, the organizational documents of Holdings or any Subsidiary)
that entitles any Person to the benefit of any Lien on any assets or equity
interests of Holdings or any Subsidiary or would entitle any Person to the
benefit of any Lien on such assets or equity interests upon the occurrence of
any contingency (including pursuant to an “equal and ratable” clause). No such
land owned by a Subsidiary of Holdings shall be deemed to be Unencumbered Leased
Non-Agricultural Land unless (1) both such land and all equity interests of the
Subsidiary which holds legal title to such land is not subject to any Lien,
(2) each intervening entity between Holdings and such Subsidiary does not have
any Debt for borrowed money, and (3) no event has occurred or condition exists
described in paragraph 7A(vi)-(xi) of this Agreement (assuming that such
provisions applied to such Subsidiary) with respect to such Subsidiary.
“Unsecured Debt” means, at any time of determination thereof, the consolidated
Debt of Holdings or its Subsidiaries not secured by any Lien.
“USA PATRIOT Act” shall mean United States Public Law 107-56, Uniting and





 
54
 




--------------------------------------------------------------------------------




Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA) PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” shall have the meaning specified in paragraph 8T.
“Voting Stock” means any shares of stock (or comparable equity securities) whose
holders are entitled under ordinary circumstances to vote for the election of
directors (or comparable persons), irrespective of whether at the time stock (or
comparable equity securities) of any other class or classes has or might have
voting power by reason of the happening of any contingency.
10C.    Accounting Principles, Terms and Determinations. All references in this
Agreement to “generally accepted accounting principles” and “GAAP” shall be
deemed to refer to generally accepted accounting principles in effect in the
United States at the time of application thereof, but excluding in each case the
effects of Accounting Standards Codification 825-10-25 (previously referred to
as SFAS 159) or any other accounting standard that would result in any financial
liability being set forth at an amount less than the actual outstanding
principal amount thereof. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all determinations with respect to
accounting matters hereunder shall be made, and all unaudited financial
statements and certificates and reports as to financial matters required to be
furnished hereunder shall be prepared, in accordance with generally accepted
accounting principles, applied on a basis consistent with the most recent
audited consolidated financial statements of Holdings and its Subsidiaries
delivered pursuant to clause (ii) of paragraph 5A or, if no such statements have
been so delivered, the most recent audited financial statements referred to in
clause (i) of paragraph 8B.
11.    MULTIPARTY GUARANTY. The multiparty guaranty under this paragraph 11 (as
amended or otherwise modified from time to time, the “Multiparty Guaranty”) is
made jointly and severally by each of the Guarantors in favor of the Purchasers
and their respective successors, assigns and transferees (each of such Persons
being referred to herein as a “Beneficiary” and collectively, as the
“Beneficiaries”).
11A.    Unconditional Guaranty. Each Guarantor hereby unconditionally,
absolutely and irrevocably guarantees to each of the Beneficiaries the prompt
and complete payment when due (whether at stated maturity, by acceleration or
otherwise) and performance of all Guaranteed Obligations. The term “Guaranteed
Obligations” shall mean all loans, advances, debts, liabilities and obligations
for monetary amounts and otherwise from time to time owing by the Company, in
the Company’s capacity as the issuer of Notes, to the Purchasers in connection
with this Agreement, the Notes and the other Transaction Documents, whether due
or to become due, matured or unmatured, liquidated or unliquidated, contingent
or non-contingent, and all covenants and duties regarding such amounts, of any
kind or nature, present or future, arising under or in respect of this
Agreement, the Notes or the other Transaction Documents (it being understood
that this term includes all principal, interest (including interest that accrues
after the commencement by or against the Company of any action under applicable
bankruptcy or insolvency law under any applicable jurisdiction, whether or not a
claim for post-petition interest is allowed as a claim in such bankruptcy or
insolvency proceeding), the Yield-Maintenance





 
55
 




--------------------------------------------------------------------------------




Amount, if any, premium or other prepayment consideration, fees, expenses, costs
or other sums (including, without limitation, all fees and disbursements of any
law firm or other external counsel) chargeable to the Company, in the Company’s
capacity as the issuer of Notes, under this Agreement, the Notes or the other
Transaction Documents).
11B.    Reimbursement of Expenses. Each Guarantor also agrees to pay upon demand
all costs and expenses (including, without limitation, all fees and
disbursements of any law firm or other external counsel) incurred by any
Beneficiary in enforcing any rights under this Multiparty Guaranty.
11C.    Guaranteed Obligations Unaffected. No payment or payments made by any
other Guarantor or other Credit Party, or by any other guarantor or other
Person, or received or collected by any of the Beneficiaries from any other
Guarantor or other Credit Party or from any other guarantor or other Person by
virtue of any action or proceeding or any setoff or appropriation or application
at any time or from time to time in reduction of or in payment of the Guaranteed
Obligations shall be deemed to modify, release or otherwise affect the liability
of each of the Guarantors hereunder which shall, notwithstanding any such
payments, remain liable for the Guaranteed Obligations, subject to paragraph 11K
below, until the Guaranteed Obligations are paid in full in cash.
11D.    Joint and Several Liability. All Guarantors and their respective
successors and assigns shall be jointly and severally liable for the payment of
the Guaranteed Obligations and the expenses required to be reimbursed to the
holders of the Notes pursuant to paragraph 11B, above, notwithstanding any
relationship or contract of co-obligation by or among the Guarantors or their
successors and assigns.
11E.    Enforcement of Guaranteed Obligations. Each Guarantor hereby jointly and
severally agrees, in furtherance of the foregoing and not in limitation of any
other right that any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Company to pay any of
the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the United States Bankruptcy Code, 11
U.S.C. § 362(a)), each Guarantor will upon demand pay, or cause to be paid, in
cash, the unpaid amount of all Guaranteed Obligations owing to the Beneficiary
or Beneficiaries making such demand an amount equal to all of the Guaranteed
Obligations then due to such Beneficiary or Beneficiaries.
11F.    Tolling of Statute of Limitations. Each Guarantor agrees that any
payment, performance or other act that tolls any statute of limitations
applicable to the obligations, liabilities and indebtedness of the Company owing
to the Beneficiaries under this Agreement, the Notes or any of the other
Transaction Documents shall also toll the statute of limitations applicable to
such Guarantor’s liability under this Multiparty Guaranty to the extent
permitted by law.
11G.    Rights of Contribution. The Company and each Guarantor hereby agree
that, to the extent that a Guarantor shall have paid an amount hereunder to any
Beneficiary that is greater than the net value of the benefits received,
directly or indirectly, by such paying Guarantor as a







 
56
 




--------------------------------------------------------------------------------




result of the issuance and sale of the Notes, such paying Guarantor shall be
entitled to contribution from the Company or any Guarantor that has not paid its
proportionate share, based on benefits received as a result of the issuance and
sale of the Notes, of the Guaranteed Obligations. Any amount payable as a
contribution under this paragraph 11G shall be determined as of the date on
which the related payment or distribution is made by the Guarantor seeking
contribution, and each of the Company and the Guarantors acknowledges that the
right to contribution hereunder shall constitute an asset of such Guarantor to
which such contribution is owed. Notwithstanding the foregoing, the provisions
of this paragraph 11G shall in no respect limit the obligations and liabilities
of any Guarantor to the Beneficiaries hereunder or under any other Transaction
Document, and each Guarantor shall remain liable for the full payment and
performance guaranteed hereunder. Any indebtedness or other obligations of the
Company or a Guarantor now or hereafter held by or owing to any Guarantor is
hereby subordinated in time and right of payment to all indebtedness or other
obligations of the Company and the Guarantors to any or all of the Beneficiaries
under the Notes, this Agreement or any other Transaction Document.
11H.    Subrogation. Notwithstanding any payment or payments made by any
Guarantor hereunder, each Guarantor hereby irrevocably waives, solely with
respect to such payment or payments, any and all rights of subrogation to the
rights of the Beneficiaries against the Company and, except to the extent
otherwise provided in paragraph 11G, any and all rights of contribution,
reimbursement, assignment, indemnification or implied contract or any similar
rights against the Company, any endorser or other guarantor of all or any part
of the Guaranteed Obligations, in each case until such time (subject to
paragraph 11K below) as the Guaranteed Obligations have been paid in full in
cash. In furtherance of the foregoing, for so long as any Guaranteed Obligations
shall remain outstanding, no Guarantor shall take any action or commence any
proceeding against the Company or any other guarantor of the Guaranteed
Obligations (or any of their respective successor, transferees or assigns,
whether in connection with a bankruptcy or insolvency proceeding or otherwise),
to recover any amounts in respect of payments made under this Multiparty
Guaranty to the Beneficiaries. If, notwithstanding the foregoing, any amount
shall be paid to any Guarantor on account of such subrogation or other rights at
any time when all of the Guaranteed Obligations shall not (subject to paragraph
11K below) have been paid in full in cash, such amount shall be held by such
Guarantor in trust for the Beneficiaries entitled thereto, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to such Beneficiaries (to be shared ratably based on the respective
principal amounts outstanding of Notes held by such Beneficiaries) in the exact
form received by such Guarantor (duly endorsed by such Guarantor to such
Beneficiary if required), to be applied against the Guaranteed Obligations of
each of such Beneficiaries, whether matured or unmatured, in such order as such
Beneficiary may determine.
11I.    Amendments, Etc., With Respect to Guaranteed Obligations. Each Guarantor
shall remain obligated under this Multiparty Guaranty notwithstanding: (a) that
any demand for payment of any of the Guaranteed Obligations made by any
Beneficiary may be rescinded by such Beneficiary, and any of the Guaranteed
Obligations continued; (b) that any of the Agreement (including this Multiparty
Guaranty), the Notes or any other Transaction Document may be renewed, extended,
amended, modified, supplemented or terminated, in whole or in part (and each
Guarantor expressly waives any and all of its rights to consent to any of the
foregoing actions described in this clause (b) and agrees that no such action,
absent such Guarantor’s







 
57
 




--------------------------------------------------------------------------------




consent, will result in the exoneration of such Guarantor under applicable law);
(c) that any guaranty, collateral or right of setoff at any time held by any
Person for the payment of the Guaranteed Obligations may be obtained, sold,
exchanged, waived, surrendered or released; (d) any loss or impairment of any
rights of subrogation, reimbursement, repayment, contribution, indemnification
or other similar rights of any Guarantor against the Company, any other
Guarantor or any other Person with respect to all or any part of the Guaranteed
Obligations; (e) any assignment or other transfer by any holder of the Notes of
any part of the Guaranteed Obligations or the Notes; (f) any impossibility of
performance, impracticability, frustration of purpose or illegality under the
Agreement (including this Multiparty Guaranty), the Notes or any other
Transaction Document or any force majeure or act of any Governmental Authority;
or (g) any reorganization, merger, amalgamation or consolidation of the Company
or any Guarantor with or into any other Person. Each Guarantor hereby waives any
and all defenses, counterclaims or offsets which such Guarantor might or could
have by reason of any of the foregoing and any other defense or objection which
such Guarantor might or could have to the absolute, primary and continuing
nature, or the validity, enforceability or amount of this Multiparty Guaranty
(other than any defense based upon the final payment in full in cash and
performance in full of the Guaranteed Obligations).
11J.    Guaranty Absolute and Unconditional; Termination. Each Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Beneficiary
upon this Multiparty Guaranty or acceptance of this Multiparty Guaranty. This
Agreement, the Notes, the other Transaction Documents and the Guaranteed
Obligations in respect of any of them, shall conclusively be deemed to have been
created, contracted for or incurred in reliance upon this Multiparty Guaranty;
and all dealings between any of the Company or the Guarantors, on the one hand,
and any of the Beneficiaries, on the other, shall likewise conclusively be
presumed to have been had or consummated in reliance upon this Multiparty
Guaranty. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Credit Party or any
other guarantor with respect to the Guaranteed Obligations. This Multiparty
Guaranty shall be construed as a continuing, irrevocable, absolute and
unconditional guaranty of payment, performance and compliance when due (and not
of collection) and is a primary obligation of each Guarantor without regard to
(a) the validity or enforceability of the provisions of this Agreement (other
than the Multiparty Guaranty), the Notes, the other Transaction Documents, any
of the Guaranteed Obligations or any other guaranty or right of setoff with
respect thereto at any time or from time to time held by any Beneficiary,
(b) any defense, setoff or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any of the
Credit Parties against any Beneficiary, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Credit Party or guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Credit Party or any other guarantor of the Guaranteed
Obligations, in bankruptcy or in any other instance (other than payment or
performance in full of the Guaranteed Obligations). Each of the Guarantors
hereby agrees that it has complete and absolute responsibility for keeping
itself informed of the business, operations, properties, assets, condition
(financial or otherwise) of the Company, the other Guarantors, any and all
endorsers and any and all guarantors of the Guaranteed Obligations and of all
other circumstances bearing upon the risk of nonpayment of the obligations
evidenced by the Notes or the Guaranteed Obligations, and each of the Guarantors
further agrees that the Beneficiaries shall have no duty, obligation or
responsibility to



 
58
 




--------------------------------------------------------------------------------




advise it of any such facts or other information, whether now known or hereafter
ascertained, and each Guarantor hereby waives any such duty, obligation or
responsibility on the part of the Beneficiaries to disclose such facts or other
information to such Guarantor.
When pursuing its rights and remedies hereunder against any of the Guarantors,
any Beneficiary may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any other Credit Party or any other Person under
a guaranty of the Guaranteed Obligations or any right of setoff with respect
thereto, and any failure by such Beneficiary to pursue such other rights or
remedies or to collect any payments from any such other Credit Party or Person
or to realize upon any such guaranty or to exercise any such right of setoff, or
any release of any such other Credit Party or Person or any such guaranty or
right of setoff, shall not relieve the Guarantors of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of each of the Beneficiaries against the
Guarantors. This Multiparty Guaranty shall remain in full force and effect until
all Guaranteed Obligations shall have been satisfied by payment in cash or
performance in full, upon the occurrence of which this Multiparty Guaranty
shall, subject to paragraph 11K below, terminate.
11K.    Reinstatement. This Multiparty Guaranty shall continue to be effective,
or be reinstated, as the case may be, if at any time the payment, or any part
thereof, of any of the Guaranteed Obligations is rescinded or otherwise must be
restored or returned by any Beneficiary in connection with the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Credit Party or in
connection with the application of applicable fraudulent conveyance or
fraudulent transfer law, all as though such payments had not been made.
11L.    Payments. Each Guarantor hereby agrees that the Guaranteed Obligations
will be paid to each of the Beneficiaries pursuant to this Agreement without
setoff or counterclaim, except for any taxes, assessments or levies required to
be withheld by applicable law, in immediately available funds at the location
and in the currency or currencies specified by such Beneficiary pursuant to this
Agreement. Any amount required to be deducted and withheld shall be treated for
all purposes of this Agreement and the Notes as having been paid to the party in
respect of which such withholding was made.
11M.    Bound by Other Provisions. Holdings agrees that it is bound by each
covenant set forth in this Agreement and that it will make each representation
and warranty set forth in this Agreement at the applicable times specified
therefor, in each case to the extent the applicable provision pertains to
“Holdings.” Each other Guarantor agrees that it is bound by each covenant set
forth in this Agreement and that it will make each representation and warranty
set forth in this Agreement at the applicable times specified therefor, in each
case to the extent the applicable provision pertains to a Subsidiary (other than
the Company).
11N.    Additional Guarantors. The initial Guarantor(s) shall be such Person(s),
if any, as are identified as “Guarantors” on the signature pages hereof. From
time to time subsequent to the date hereof, Persons that are Subsidiaries or
other Affiliates of the Company may become parties hereto as required by
paragraph 5G of this Agreement, as Guarantors (each an “Additional Guarantor”),
by executing a Joinder Agreement. Upon delivery of any such Joinder Agreement to
each of the Beneficiaries, notice of which is hereby waived by the





 
59
 




--------------------------------------------------------------------------------




Guarantors, each such Additional Guarantor shall be a Guarantor and shall be as
fully a party hereto in such capacity as if such Additional Guarantor were an
original signatory hereof. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Guarantor hereunder, nor by any election of the Beneficiaries not
to cause any Subsidiary or other Affiliate of the Company to become an
Additional Guarantor hereunder. This Multiparty Guaranty shall be fully
effective as to any Guarantor that is or becomes a party hereto regardless of
whether any other Person becomes or fails to become or ceases to be a Guarantor
hereunder.
12.    MISCELLANEOUS.
12A.    Note Payments. The Company agrees that, so long as any Purchaser shall
hold any Note, it will make payments of principal of, interest on, and any
Yield-Maintenance Amount payable with respect to, such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit on the date due to the account or accounts of such Purchaser specified in
the applicable purchaser schedule for such Series of Notes or such other account
or accounts in the United States as such Purchaser may from time to time
designate in writing, notwithstanding any contrary provision herein or in any
Note with respect to the place of payment. Each Purchaser agrees that, before
disposing of any Note, it will make a notation thereon (or on a schedule
attached thereto) of all principal payments previously made thereon and of the
date to which interest thereon has been paid. The Company agrees to afford the
benefits of this paragraph 12A to any Transferee which shall have made the same
agreement as the Purchasers have made in this paragraph 12A.
12B.    Expenses. Each of Holdings and the Company agrees, whether or not the
transactions contemplated hereby shall be consummated, to pay, and save
Prudential, each Purchaser and any Transferee harmless against liability for the
payment of, all out-of-pocket expenses arising in connection with such
transactions, including (i) all document production and duplication charges and
the fees and expenses of any special counsel engaged by the Purchasers or any
Transferee in connection with this Agreement and the other Transaction
Documents, the transactions contemplated hereby and thereby and any subsequent
proposed modification of, or proposed consent under, this Agreement or any other
Transaction Document, whether or not such proposed modification shall be
effected or proposed consent granted, and (ii) the reasonable costs and
expenses, including attorneys’ fees, incurred by any Purchaser or any Transferee
in enforcing any rights under this Agreement, the Notes or any other Transaction
Document or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby or by
reason of any Purchaser’s or any Transferee’s having acquired any Note,
including without limitation costs and expenses incurred in any bankruptcy case
of Holdings, the Company or any other Subsidiary. The obligations of Holdings
and the Company under this paragraph 12B shall survive the transfer of any Note
or portion thereof or interest therein by any Purchaser or any Transferee and
the payment of any Note.
12C.    Consent to Amendments. This Agreement may be amended, and Holdings or
the Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, if Holdings and the Company shall obtain
the written consent to such amendment, action or omission to act, of the
Required Holders except that, (i) with the written





 
60
 




--------------------------------------------------------------------------------




consent of the holders of all Notes of a particular Series, and if an Event of
Default shall have occurred and be continuing, of the holders of all Notes of
all Series, at the time outstanding (and not without such written consents), the
Notes of such Series may be amended or the provisions thereof waived to change
the maturity thereof, to change or affect the principal thereof, or to change or
affect the rate or time of payment of interest on or any Yield-Maintenance
Amount payable with respect to the Notes of such Series, (ii) without the
written consent of the holder or holders of all Notes at the time outstanding,
no amendment to or waiver of the provisions of this Agreement shall change or
affect the provisions of paragraph 7A or this paragraph 12C insofar as such
provisions relate to proportions of the principal amount of the Notes of any
Series, or the rights of any individual holder of Notes, required with respect
to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of
Prudential (and not without the written consent of Prudential) the provisions of
paragraph 2B may be amended or waived (except insofar as any such amendment or
waiver would affect any rights or obligations with respect to the purchase and
sale of Notes which shall have become Accepted Notes prior to such amendment or
waiver), and (iv) with the written consent of all of the Purchasers which shall
have become obligated to purchase Notes of any Series (and not without the
written consent of all such Purchasers), any of the provisions of paragraphs 2B
and 3 may be amended or waived insofar as such amendment or waiver would affect
only rights or obligations with respect to the purchase and sale of the Notes of
such Series or the terms and provisions of such Notes. Each holder of any Note
at the time or thereafter outstanding shall be bound by any consent authorized
by this paragraph 12C, whether or not such Note shall have been marked to
indicate such consent, but any Notes issued thereafter may bear a notation
referring to any such consent. No course of dealing between Holdings and the
Company, on the one hand, and Prudential or the holder of any Note, on the other
hand, nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of Prudential or any holder of such Note. As
used herein and in the Notes, the term “this Agreement” and references thereto
shall mean this Agreement as it may from time to time be amended or
supplemented.
12D.    Form, Registration, Transfer and Exchange of Notes; Transfer
Restriction. The Notes are issuable as registered notes without coupons in
denominations of at least $2,500,000, except as may be necessary to reflect any
principal amount not evenly divisible by $2,500,000. The Company shall keep at
its principal office a register in which the Company shall provide for the
registration of Notes and of transfers of Notes. Upon surrender for registration
of transfer of any Note at the principal office of the Company, the Company
shall, at its expense, execute and deliver one or more new Notes of the same
Series and of the same tenor and of the same aggregate principal amount,
registered in the name of such transferee or transferees. At the option of the
holder of any Note, such Note may be exchanged for other Notes of the same
Series and of the same tenor and of any authorized denominations, of the same
aggregate principal amount, upon surrender of the Note to be exchanged at the
principal office of the Company. Whenever any Notes are so surrendered for
exchange, the Company shall, at its expense, execute and deliver the Notes which
the holder making the exchange is entitled to receive. Each prepayment of
principal payable on each prepayment date upon each new Note issued upon any
such transfer or exchange shall be in the same proportion to the unpaid
principal amount of such new Note as the prepayment of principal payable on such
date on the Note surrendered for registration of transfer or exchange bore to
the unpaid principal amount of such Note. No reference need be made in any such
new Note to any prepayment or prepayments of







 
61
 




--------------------------------------------------------------------------------




principal previously due and paid upon the Note surrendered for registration of
transfer or exchange. Every Note surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer duly executed, by the holder of such Note or such holder’s attorney
duly authorized in writing. Any Note or Notes issued in exchange for any Note or
upon transfer thereof shall carry the rights to unpaid interest and interest to
accrue which were carried by the Note so exchanged or transferred, so that
neither gain nor loss of interest shall result from any such transfer or
exchange. Upon receipt of written notice from the holder of any Note of the
loss, theft, destruction or mutilation of such Note and, in the case of any such
loss, theft or destruction, upon receipt of such holder’s unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Note, the Company will make and deliver a new Note, of the same tenor,
in lieu of the lost, stolen, destroyed or mutilated Note. Notwithstanding
anything to the contrary herein, each Purchaser agrees, and each subsequent
holder of a Note or purchaser of a participation in a Note by its acceptance of
an interest in a Note agrees, that no Note shall be transferred to any Person
which is not an Institutional Investor without the prior consent of the Company,
such consent not to be unreasonably withheld. No transfer or exchange of any
Note or Notes shall be effective unless made pursuant to this paragraph 12D.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof.
12E.    Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and premium, if any, and interest on such Note
and for all other purposes whatsoever, whether or not such Note shall be
overdue, and the Company shall not be affected by notice to the contrary.
Subject to the preceding sentence, the holder of any Note may from time to time
grant participations in all or any part of such Note to any Institutional
Investor on such terms and conditions as may be determined by such holder in its
sole and absolute discretion.
12F.    Survival of Representations and Warranties; Entire Agreement; No
Novation. All representations and warranties contained herein, in any other
Transaction Document or made in writing by or on behalf of Holdings, the Company
or any other Credit Party in connection herewith or therewith shall survive the
execution and delivery of this Agreement, the Notes and the other Transaction
Documents, the transfer of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any Transferee, regardless of
any investigation made at any time by or on behalf of any Purchaser or
Transferee. Subject to the preceding sentence, this Agreement, the Notes, the
other Transaction Documents and, until the effectiveness of the amendment and
restatement thereof by this Agreement, the Prior Agreement, embody the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings
relating to the subject matter hereof. This Agreement amends, restates and
replaces the Prior Agreement and is not intended to constitute a novation
thereof (it being acknowledged and agreed that the Company’s covenants in the
Prior Agreement shall remain operative for periods prior to the effectiveness of
this Agreement, and any unwaived breach of such covenants or any unwaived breach
of representations and warranties under the Prior Agreement made prior to the
effectiveness of this Agreement, in each case if such unwaived breach
constituted a Default or Event of Default under the Prior Agreement immediately
prior to





 
62
 




--------------------------------------------------------------------------------




the effectiveness of this Agreement, shall constitute a Default or Event of
Default, as applicable, under this Agreement.
12G.    Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.
12H.    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of a Default or Event of Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holder of any Note to prohibit, through equitable action or otherwise the
taking of any action by Holdings or the Company or any other Subsidiary which
would result in a Default or Event of Default. For the avoidance of doubt, if a
particular action or condition is expressly permitted by an exception to a
covenant and is not expressly prohibited by another provision in the same
covenant, the taking of such action or the existence of such condition shall not
result in a Default or Event of Default under such covenant.
12I.    Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2B) shall be sent by first class
mail or nationwide overnight delivery service (with charges prepaid) and (i) if
to Prudential, at the address set forth on the first page of this letter or at
such other address as Prudential shall have specified to the Company in writing,
(ii) if to any Purchaser, addressed as specified for such communications in the
applicable purchaser schedule for the applicable Series of Notes or at such
other address as any such Purchaser shall have specified to the Company in
writing, (iii) if to any other holder of any Note, addressed to it at such
address as it shall have specified in writing to the Company or, if any such
holder shall not have so specified an address, then addressed to such holder in
care of the last holder of such Note which shall have so specified an address to
the Company and (iv) if to Holdings, the Company or any Guarantor, addressed to
such Person care of the Company at 822 Bishop Street, Honolulu, Hawaii
96801-3440, Attention: Chief Financial Officer (with a copy to Chief Legal
Officer) or at such other address as the Company shall have specified to each
holder of a Note in writing. Any communication pursuant to paragraph 2B shall be
made by the method specified for such communication in paragraph 2B, and shall
be effective to create any rights or obligations under this Agreement only if,
in the case of a telephone communication, an Authorized Officer of the party
conveying the information and of the party receiving the information are parties
to the telephone call, and in the case of a telefacsimile communication, the
communication is signed by an Authorized Officer of the party conveying the
information, addressed to the attention of an Authorized Officer of the party
receiving the information, and in fact received at the telefacsimile terminal
the number of which is listed for the party receiving the communication in the
Information Schedule or at such other telefacsimile terminal as the party
receiving the information shall have specified in writing to the party sending
such information.
12J.    Descriptive Headings. The descriptive headings of the several paragraphs
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.





 
63
 




--------------------------------------------------------------------------------




12K.    Satisfaction Requirement. If any agreement, certificate or other
writing, or any action taken or to be taken, is, by the terms of this Agreement,
required to be satisfactory to Prudential, any Purchaser or the Required
Holders, the determination of such satisfaction shall be made by Prudential,
such Purchaser or the Required Holders, as the case may be, in the sole and
exclusive judgment (exercised in good faith) of the Person(s) making such
determination.
12L.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice of law principles of the law of such
state that would permit the application of the laws of a jurisdiction other than
such state.
12M.    Payments Due on Non-Business Days. (a) For purpose of all Notes other
than Shelf Notes, anything in this Agreement or the Notes to the contrary
notwithstanding, any payment of principal of or interest, or Yield-Maintenance
Amount payable with respect to, any such Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day, without interest
for the period of extension.
(b) For purpose of any Series of Shelf Notes, anything in this Agreement or the
Notes to the contrary notwithstanding, (x) subject to clause (y), any payment of
interest on any Shelf Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day, and (y) any payment of principal of or
Yield-Maintenance Amount on any Shelf Note (including principal due on the final
maturity date of such Shelf Note) that is due on a date that is not a Business
Day shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
12N.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
12O.    Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or Holdings or the Company of any of its obligations hereunder, and neither
Prudential nor any Purchaser shall be responsible for the obligations of, or any
action taken or omitted by, any other such Person hereunder.
12P.    Jurisdiction and Process; Waiver of Jury Trial.
(i)    Each of the Company, Holdings and each other Guarantor irrevocably
submits to the non-exclusive jurisdiction of any New York State or federal court
sitting in the Borough of Manhattan, The City of New York, over any suit, action
or proceeding arising out of or relating to this Agreement, the Notes or the
other Transaction Documents. To the fullest extent permitted by applicable law,
each of the Company,



 
64
 




--------------------------------------------------------------------------------




Holdings and each other Guarantor irrevocably waives and agrees not to assert,
by way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
(ii)    Each of the Company, Holdings and each other Guarantor consents to
process being served by or on behalf of any holder of Notes in any suit, action
or proceeding of the nature referred to in paragraph 12P(i) by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, return receipt requested, to it at its address specified
in paragraph 12I or at such other address of which such holder shall then have
been notified pursuant to paragraph 12I. Each of the Company, Holdings and each
other Guarantor agrees that such service upon receipt (a) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (b) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(iii)    Nothing in this paragraph 12P shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company, Holdings or any other Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.
(iv)    The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
12Q.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
12R.    Binding Agreement. When this Agreement is executed and delivered by
Holdings and the other Guarantors, the Company, Prudential, and the holders of
the Series D Notes, the Series AX Notes, the Series BX Notes, the Series CX
Notes, the Series E Notes and the Series F Notes, it shall become a binding
agreement among Holdings and the other Guarantors, the Company, Prudential, and
the holders of the Series D Notes, the Series AX Notes, the Series BX Notes, the
Series CX Notes, the Series E Notes and the Series F Notes. This Agreement shall
also inure to the benefit of each Purchaser which shall have executed and
delivered a Confirmation of Acceptance, and each such Purchaser shall be bound
by this Agreement to the extent provided in such Confirmation of Acceptance.
[Balance of page intentionally left blank.]

 
65
 




--------------------------------------------------------------------------------






THE COMPANY:
ALEXANDER & BALDWIN, LLC, 
a Hawaii limited liability company 

 
By:   /s/ Paul Ito  
Its:    Senior Vice President, Chief Financial Officer and Treasurer
 
By:    /s/ Nelson Chun 
Its:    Senior Vice President and Chief Legal Officer


HOLDINGS:
ALEXANDER & BALDWIN, INC., 
a Hawaii corporation 

 
By:   /s/ Paul Ito  
Its:    Senior Vice President, Chief Financial Officer and Treasurer
 
By:    /s/ Nelson Chun 
Its:    Senior Vice President and Chief Legal Officer




The foregoing Agreement is hereby accepted as of the date first above written.
PRUDENTIAL INVESTMENT 
   MANAGEMENT, INC. 

By:    /s/ Cornelia Cheng 
   Vice President
 
THE PRUDENTIAL INSURANCE 
   COMPANY OF AMERICA, as a holder of the Series AX Notes, the sole holder of
the Series BX Notes, the sole holder of the Series CX Notes, a holder of the
Series D Notes and a holder of the Series E Notes 

By:     /s/ Cornelia Cheng  
   Vice President


 
 
 




--------------------------------------------------------------------------------




PRUDENTIAL RETIREMENT INSURANCE 
   AND ANNUITY COMPANY, as a holder of the Series AX Notes, a holder of the
Series D Notes and a holder of the Series E Notes
By: Prudential Investment Management, Inc.,
as investment manager
By:      /s/ Cornelia Cheng  
Vice President
THE GIBRALTAR LIFE INSURANCE CO., LTD., as a holder of the Series AX Notes, a
holder of the Series D Notes, a holder of the Series E Notes and a holder of the
Series F Notes
By: Prudential Investment Management (Japan), Inc.,
as Investment Manager
By: Prudential Investment Management, Inc.,
as Sub-Advisor
By:    /s/ Cornelia Cheng  
Vice President
THE PRUDENTIAL LIFE INSURANCE 
   COMPANY, LTD., as a holder of the Series AX Notes and a holder of the
Series D Notes
By: Prudential Investment Management (Japan), Inc.,
as Investment Manager
By: Prudential Investment Management, Inc.,
As Sub-Advisor
By:    /s/ Cornelia Cheng  
Vice President
PRUCO LIFE INSURANCE COMPANY, as a holder of the Series D Notes
By:    /s/ Cornelia Cheng 
Assistant Vice President


 
 
 




--------------------------------------------------------------------------------




FARMERS INSURANCE EXCHANGE, as a holder of the Series E Notes
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
as Investment Manager
By: Prudential Private Placement Investors, Inc. (its General Partner)
as Sub-Advisor
By:    /s/ Cornelia Cheng  
Vice President
MID CENTURY INSURANCE COMPANY, as a holder of the Series E Notes
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
as Investment Manager
By: Prudential Private Placement Investors, Inc. (its General Partner)
as Sub-Advisor
By:    /s/ Cornelia Cheng  
Vice President
PRUDENTIAL LEGACY INSURANCE 
   COMPANY OF NEW JERSEY, as a holder of the Series E Notes
By: Prudential Investment Management, Inc.,
as investment manager
By:    /s/ Cornelia Cheng  
Vice President
FARMERS NEW WORLD LIFE INSURANCE COMPANY, as a holder of the Series E Notes
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
as Investment Manager
By: Prudential Private Placement Investors, Inc. (its General Partner)
as Sub-Advisor
By:    /s/ Cornelia Cheng  
Vice President


 
 
 




--------------------------------------------------------------------------------




PRUDENTIAL ARIZONA REINSURANCE 
   UNIVERSAL COMPANY, as a holder of the Series F Notes
By: Prudential Investment Management, Inc.,
as investment manager
By:    /s/ Cornelia Cheng  
Vice President
UNITED OF OMAHA LIFE INSURANCE COMPANY, as a holder of the Series F Notes
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
as Investment Manager
By: Prudential Private Placement Investors, Inc. (its General Partner)
as Sub-Advisor
By:    /s/ Cornelia Cheng  
Vice President
COMPANION LIFE INSURANCE COMPANY, as a holder of the Series F Notes
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
as Investment Manager
By: Prudential Private Placement Investors, Inc. (its General Partner)
as Sub-Advisor
By:    /s/ Cornelia Cheng  
Vice President
MTL INSURANCE COMPANY, as a holder of the Series F Notes
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
as Investment Manager
By: Prudential Private Placement Investors, Inc. (its General Partner)
as Sub-Advisor
By:    /s/ Cornelia Cheng  
Vice President


 
 
 




--------------------------------------------------------------------------------




PHYSICIANS MUTUAL INSURANCE COMPANY, as a holder of the Series F Notes
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
as Investment Manager
By: Prudential Private Placement Investors, Inc. (its General Partner)
as Sub-Advisor
By:    /s/ Cornelia Cheng  
Vice President




 
 
 




--------------------------------------------------------------------------------




GUARANTORS:


ALEXANDER & BALDWIN, INC., 
a Hawaii corporation 

 
By:   /s/ Paul Ito  
Its:    Senior Vice President, Chief Financial Officer and Treasurer
By:    /s/ Nelson Chun 
Its:    Senior Vice President and Chief Legal Officer




GRACE PACIFIC LLC, a Hawaii limited liability company
By:   /s/ Paul Ito  
Its:    Treasurer
A&B II, LLC, a Hawaii limited liability company
By:   /s/ Paul Ito  
Its:    Treasurer






 
 
 


